 



Exhibit 10.51
 
ASSET PURCHASE AGREEMENT
by and between
QUESTCOR PHARMACEUTICALS, INC.
and
QOL MEDICAL LLC
dated as of October 17, 2005
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                              Page ARTICLE I            DEFINITIONS     1      
   
 
          Section 1.01.  
Defined Terms
    1          
 
        ARTICLE II            PURCHASE AND SALE OF ASSETS     9          
 
          Section 2.01.  
Purchase and Sale of Assets at the Closing
    9     Section 2.02.  
Excluded Assets
    10     Section 2.03.  
Retention of Copies of Certain Assets
    10     Section 2.04.  
Covenant Not To Compete
    11          
 
        ARTICLE III            ASSUMPTION OF LIABILITIES     12          
 
          Section 3.01.  
Assumption of Liabilities
    12          
 
        ARTICLE IV            CONSIDERATION AND PAYMENT     13          
 
          Section 4.01.  
Consideration
    13     Section 4.02.  
Allocation of Purchase Price
    13     Section 4.03.  
Sales, Use and Other Taxes
    13     Section 4.04.  
No Tax Withholding
    14          
 
        ARTICLE V            CLOSING     14          
 
          Section 5.01.  
Time and Place
    14     Section 5.02.  
Deliveries at Closing
    14     Section 5.03.  
Payment to ISO-TEX Diagnostics, Inc
    15          
 
        ARTICLE VI            REPRESENTATIONS AND WARRANTIES OF SELLER     15  
       
 
          Section 6.01.  
Organization
    15     Section 6.02.  
Authority of Seller
    16     Section 6.03.  
Consents and Approvals
    16     Section 6.04.  
Non-Contravention
    16     Section 6.05.  
Financial Information
    17     Section 6.06.  
Title to Purchased Assets; Inventory, Channel
    17     Section 6.07.  
Regulatory Issues;
    18     Section 6.08.  
Contracts
    18     Section 6.09.  
Intellectual Property Rights
    18     Section 6.10.  
Litigation
    20     Section 6.11.  
Compliance with Law
    20     Section 6.12.  
No Other Assets
    20     Section 6.13.  
Brokers
    20     Section 6.14.  
Customers and Suppliers
    21     Section 6.15.  
Marketing Rights
    21  

i

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                              Page   Section 6.16.  
Absence of Changes
    21     Section 6.17.  
Related Party Relationships
    21     Section 6.18.  
Disclosure
    21     Section 6.19.  
No Other Warranties
    21          
 
        ARTICLE VII            REPRESENTATIONS AND WARRANTIES OF BUYER     22  
       
 
          Section 7.01.  
Organization
    22     Section 7.02.  
Authority of Buyer
    22     Section 7.03.  
Consents and Approvals
    22     Section 7.04.  
Non-Contravention
    23     Section 7.05.  
Litigation
    23     Section 7.06.  
Brokers
    23     Section 7.07.  
Disclosure
    23     Section 7.08.  
No Other Warranties
    23          
 
        ARTICLE VIII            COVENANTS OF THE PARTIES     23          
 
          Section 8.01.  
Operation of the Business by Seller
    23     Section 8.02.  
Commercially Reasonable Efforts
    24     Section 8.03.  
Access
    24     Section 8.04.  
Public Announcements; Confidentiality
    25     Section 8.05.  
Returns, Rebates and Chargebacks
    26     Section 8.06.  
Multi-Product Contracts
    28     Section 8.07.  
Bulk Transfer Laws
    28     Section 8.08.  
Further Assurances
    28     Section 8.09.  
No Solicitation
    28     Section 8.10.  
Insurance
    29     Section 8.11.  
Post-Closing Assistance
    29     Section 8.12.  
Special Obligation Regarding Materiality Qualifications
    29          
 
        ARTICLE IX            CONDITIONS TO THE OBLIGATIONS OF SELLER FOR THE
CLOSING     30          
 
          Section 9.01.  
Representations, Warranties and Covenants
    30     Section 9.02.  
No Actions or Proceedings
    30     Section 9.03.  
Consents
    30     Section 9.04.  
Related Agreements and Nastech Clarification Amendment
    30          
 
        ARTICLE X            CONDITIONS TO THE OBLIGATIONS OF BUYER FOR THE
CLOSING     31          
 
          Section 10.01.  
Representations, Warranties and Covenants
    31     Section 10.02.  
No Actions or Proceedings
    31     Section 10.03.  
Consents
    31     Section 10.04.  
Related Agreements
    31     Section 10.05.  
Absence of Material Adverse Effects
    31  

ii

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                              Page ARTICLE XI            INDEMNIFICATION     31
         
 
          Section 11.01.  
Survival of Representations, Warranties, Covenants, Etc
    31     Section 11.02.  
Indemnification
    32     Section 11.03.  
Limitations
    35          
 
        ARTICLE XII            TERMINATION AND ABANDONMENT     37          
 
          Section 12.01.  
Methods of Termination
    37     Section 12.02.  
Procedure upon Termination
    37     Section 12.03.  
Specific Performance
    38          
 
        ARTICLE XIII            MISCELLANEOUS     38          
 
          Section 13.01.  
Notices
    38     Section 13.02.  
Entire Agreement
    39     Section 13.03.  
Waiver
    39     Section 13.04.  
Amendment
    39     Section 13.05.  
Third Party Beneficiaries
    39     Section 13.06.  
Assignment; Binding Effect
    40     Section 13.07.  
Headings
    40     Section 13.08.  
Severability
    40     Section 13.09.  
Governing Law; Venue
    40     Section 13.10.  
Equitable Relief
    40     Section 13.11.  
Expenses
    41     Section 13.12.  
Counterparts
    41  

iii

 



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     This Asset Purchase Agreement (this “Agreement”) is made and entered into
as of October 17, 2005, by and between QOL Medical LLC, a limited liability
company (“Buyer”), and Questcor Pharmaceuticals, Inc., a California corporation
(“Seller”).
RECITALS
     This Agreement sets forth the terms and conditions upon which Buyer is
purchasing the Purchased Assets (as defined below) and assuming the Assumed
Liabilities (as defined below) from Seller, and Seller is selling the Purchased
Assets and transferring the Assumed Liabilities to Buyer.
AGREEMENT
     In consideration of the premises and the mutual covenants and promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01. Defined Terms. As used in this Agreement, the following
defined terms shall have the meanings specified below:
     “Accounts Receivable” means all trade accounts and notes receivable and
other miscellaneous receivables, including those that are not evidenced by
instruments or invoices, existing as of the Closing Date.
     “Action or Proceeding” means any action, suit, proceeding, arbitration,
Order, inquiry, hearing, assessment with respect to fines or penalties or
litigation (whether civil, criminal, administrative or investigative) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Regulatory or other Authority.
     “Activity Date” has the meaning set forth in Section 8.05(b)
     “Affiliate” means, with respect to any Person, any other Person which
Controls, is Controlled by or is under common Control with such Person.
     “Agreement” has the meaning set forth in the preamble hereto.
     “Assumed Contracts” has the meaning set forth in Section 2.01(a).
     “Assumed Liabilities” has the meaning set forth in Section 3.01(a).
     “Bill of Sale” means the Bill of Sale and Assignment and Assumption
Agreement to be dated the Closing Date conveying the Purchased Assets from
Seller to Buyer and providing for the assignment to and assumption of the
Assumed Liabilities by Buyer, substantially in the form attached hereto as
Exhibit A.

 



--------------------------------------------------------------------------------



 



     “Books and Records” means all books, records, files, documents and recorded
information (including, without limitation, all clinical data, all customer
lists, credit and collection records and miscellaneous records related primarily
to the Assets with respect to customers and supply sources), all adverse event
reports, all data, information and files relating to adverse experiences, all
medical responses and written phone and personnel contact inquiries, and all
information and correspondence relative to the Assets including all information
and correspondence provided to or received from the FDA and all other reports
provided to the FDA or any other Governmental or Regulatory Authority (including
all supporting records and data) owned by Seller or any of its Affiliates as of
the Closing Date.
     “Business” means the distribution, marketing, sale, promotion and use of
the Products.
     “Business Day” means a day other than Saturday, Sunday or any day on which
commercial banks located in New York are authorized or obligated by Law to
close.
     “Buyer” has the meaning set forth in the preamble hereto.
     “Buyer Adverse Effect” means an effect or condition that individually or
when taken together with all other effects or conditions of like nature would
have, or would be reasonably expected to have, a material adverse effect (i) on
the business, assets, results of operations or financial condition of Buyer,
taken as a whole, other than any effect or condition relating (x) to the economy
in general, or (y) in general to the pharmaceutical industry in which Buyer
operates and not specifically relating to Buyer; provided, that Buyer, taken as
a whole, is not materially disproportionately affected as compared to other
Persons engaged in such industry by such effect or condition; or (ii) on the
ability of Buyer to perform its obligations under this Agreement and the Related
Agreements or on the ability of Buyer to consummate the transactions
contemplated hereby and thereby.
     “Buyer Disclosure Schedule” has the meaning set forth in the preamble to
Article VII.
     “Buyer Governmental Consents” has the meaning set forth in Section 7.03(a).
     “Buyer Indemnitees” has the meaning set forth in Section 11.02(a).
     “Buyer Proceeding” means any Action or Proceeding commenced by or against
any of Buyer or any of its Affiliates or officers or directors after the date of
this Agreement.
     “Buyer Taxes” has the meaning set forth in Section 4.03.
     “Buyer Third Party Consents” has the meaning set forth in Section 7.03(b).
     “Charter Documents” means, with respect to a Person, the articles of
incorporation, operating agreement, bylaws or other similar governing
instruments and organizational documents of such Person.
     “Closing” has the meaning set forth in Section 5.01.
     “Closing Date” has the meaning set forth in Section 5.01.
     “Code” means the Internal Revenue Code of 1986, as amended.

2



--------------------------------------------------------------------------------



 



     “Confidential Information” has the meaning set forth in Section 8.04(b).
     “Confidentiality Agreement” has the meaning set forth in Section 8.04(c).
     “Consideration” has the meaning set forth in Section 4.01(a).
     “Contracts” means any and all binding commitments, contracts, purchase
orders, leases, licenses, easements, commitments, arrangements, undertakings or
other written or oral agreements.
     “Control” means:
          (a) ownership (directly or indirectly) of at least fifty percent (50%)
of the shares of stock entitled to vote for the election of directors in the
case of a company or corporation; or
          (b) the ability otherwise to direct and control the actions of a
Person, other than a company or a corporation.
     “Copyrights” means copyrights, whether registered or unregistered, and
applications, if any, for any and all original works of authorship that have
been fixed in a tangible medium of expression and relate primarily to the use,
development, formulation, manufacture, marketing, distribution, promotion or
sale of the Products or that are currently utilized in connection with the use,
development, formulation, manufacture, marketing, distribution, promotion or
sale of the Products, but excluding any portion of such material which does not
relate to the Products.
     “Corporate Names” means the trademark and service mark “QUESTCOR”, the
corporate logos and trade names of Seller, including the word “QUESTCOR”
together with any variations and derivatives thereof and any other logos,
symbols or trademarks, trade names or service marks of Seller, but excluding the
Trademarks..
     “Covenant Not To Compete” means the Covenant Not to Compete contained in
Section 2.04 hereof.
     “Damages” has the meaning set forth in Section 11.02(a).
     “Default” means (a) a breach, default or violation, (b) the occurrence of
an event that with or without the passage of time or the giving of notice, or
both, would constitute a breach, default or violation or cause an Encumbrance to
arise, or (c) with respect to any Contract, the occurrence of an event that with
or without the passage of time or the giving of notice, or both, would give rise
to a right of termination, renegotiation or acceleration or a right to receive
Damages or a payment of penalties.
     “Encumbrance” means any mortgage, pledge, assessment, security interest,
deed of trust, lease, lien, levy, license, restriction on transferability,
defect in title, charge, lien or claim for Taxes, or other encumbrance of any
kind, or any conditional sale or title retention agreement or other agreement to
give any of the foregoing in the future.
     “Excluded Assets” has the meaning set forth in Section 2.02.
     “Excluded Intellectual Property” means any intellectual property rights, or
portion thereof, including but not limited to any patent, copyright, trademark,
trade secret or other proprietary rights,

3



--------------------------------------------------------------------------------



 



that are owned or controlled by Seller or any of its Affiliates, that both
(i) does not relate to the use, development or formulation of the Products or
the sale or distribution of the Products and (ii) that is not required for the
use, development, formulation, sale or distribution of the Products consistent
with Seller’s current practices.
     “Excluded Liabilities” has the meaning set forth in Section 3.01(b).
     “FDA” means the United States Food and Drug Administration or any successor
thereto.
     “FDA Act” means the U.S. Federal Food, Drug and Cosmetic Act of 1938, as it
may be superseded or amended from time to time.
     “FSS” has the meaning set forth in Section 8.05(b).
     “Governmental or Regulatory Authority” means the United States, Canada, any
Member State of the European Union, any other country, any supranational
organization, any state, province, county, city or other political subdivision
of any of the foregoing or any court, tribunal, arbitrator, authority, agency,
commission, ministry, official or other instrumentality of any of the foregoing.
     “Governmental Permits” means the governmental permits, licenses,
registrations, certificates of occupancy, approvals and other governmental
authorizations set forth on Schedule 1.01(a).
     “IND” means (a) an Investigational New Drug Application, as defined in the
FDA Act, as amended, and the regulations promulgated thereunder (C.F.R. Parts
312-312.38), which is required to be filed (except under circumstances as
described in such regulations promulgated thereunder) with the FDA before
beginning clinical testing of a product in human subjects, or any successor
application or procedure, (b) all related FDA approvals, and (c) all supplements
and amendments that may be filed with respect to the foregoing.
     “Indemnification Claim Notice” has the meaning set forth in
Section 11.02(c).
     “Indemnified Party” has the meaning set forth in Section 11.02(c).
     “Indemnitees” has the meaning set forth in Section 11.02(c).
     “Inventory” means all inventory of finished Product owned as of the Closing
Date by Seller or any of its Affiliates, together with all work-in-progress and
all bulk active pharmaceutical ingredient owned as of the Closing Date by Seller
or any of its Affiliates.
     “Know-How” means the proprietary or nonproprietary information, and all
enhancements and improvements, including but not limited to that set forth on
Schedule 1.01(b) that is material to the formulation, preparation, development
(both research and clinical), manufacture, use or commercialization of the
Products, including but not limited to internal studies performed by Seller or
its Affiliates or their predecessors in interest to the Products (to the extent
available to Seller) relating to new formulations of or delivery methods for the
Products, but in no event shall this definition of “Know-How” include any
Excluded Intellectual Property or any information properly in the public domain
as of the Closing Date.
     “Knowledge” with respect to (i) Seller, means the knowledge following
reasonable investigation of the books and records of the Seller (irrespective of
whether such books or records are

4



--------------------------------------------------------------------------------



 



primarily or incidentally related to the Products, Assets or the Business),
including without limitation the Books and Records, and inquiry of the officers,
directors, managers and employees of Seller with responsibility for, or
supervision of, the relevant matters, and (ii) Buyer, means the knowledge
following reasonable investigation of the officers, directors and managers of
Buyer with responsibility for supervision of the relevant matters.
     “Labeling” has the meaning set forth in Section 201(m) of the FDA Act, 21
U.S.C. § 321(m), and shall include the applicable Products’ label, packaging and
package inserts accompanying such Products, and any other written, printed, or
graphic materials accompanying such Products, including, but not limited to,
patient instructions or patient indication guides and the NDC numbers relating
to the Products.
     “Law” means any federal, state, local or foreign law, statute or ordinance,
or any rule or regulation promulgated by any Governmental or Regulatory
Authority.
     “Liability” means any direct or indirect liability, obligation, claim,
guarantee or commitment of any kind or nature (whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated or due or to become due), including any liability for Taxes.
     “Material Adverse Effect” means (i) any material adverse effect on the
Assets or the business, assets, results of operations or financial condition of
the Business, taken as a whole, other than any effect or condition relating
(x) to the economy in general, or (y) in general to the pharmaceutical industry
in which the Business operates and not specifically relating to the Business;
provided, that the Business, taken as a whole, is not disproportionately
affected as compared to other Persons engaged in such industry by such effect or
condition; or (ii) a condition that individually or when taken together with all
other effects or conditions of like nature would have a material adverse effect
on the ability of Seller to perform its obligations under this Agreement and the
Related Agreements or on the ability of Seller to consummate the transactions
contemplated hereby and thereby; provided, however, that the entry into the
marketplace of a generic equivalent to any of the Products shall not be a
Material Adverse Effect unless the Seller has Knowledge that such entry is
currently under development by a third party and fails to disclose such fact (to
the extent of Seller’s Knowledge) to Buyer in writing prior to the execution of
this Agreement.
     “Multi-Product Contract” has the meaning set forth in Section 8.06.
     “Nascobal” means the intranasally delivered cyanocobalamin formulation
marketed under the brand name Nascobal® (which includes the gel formulations
currently marketed by Seller and the spray formulation for which approval to
market has recently been given by the FDA).
     “Nascobal Patent Rights” means the Patent Rights set forth on
Schedule 1.01(c). Except as set forth on Schedule 1.01(c), “Nascobal Patent
Rights” shall not include inchoate inventions not yet reduced to practice,
except to the extent Seller owns or is currently entitled to receive rights to
such from Nastech (which rights are included in Nascobal Patent Rights
hereunder).
     “Nastech” shall have the meaning set forth in Section 3.01(a)(ii).
     “Nastech Agreement” shall have the meaning set forth in
Section 3.01(a)(ii).

5



--------------------------------------------------------------------------------



 



     “Nastech Agreement Assignment” means the Nastech Agreement Assignment to be
dated as of the Closing Date by and between Buyer and Seller, and consented to
by Nastech, substantially in the form attached hereto as Exhibit B.
     “Nastech Clarification Agreement” shall have the meaning set forth in
Section 9.04.
     “Nastech Payment” shall have the meaning set forth in Section 3.01(a)(ii).
     “Nastech Supply Agreement” means that certain Supply Agreement entered into
on June 16, 2003, between Nastech and Seller.
     “Nastech Supply Agreement Assignment” means the Nastech Supply Agreement
Assignment to be dated as of the Closing Date by and between Buyer and Seller,
substantially in the form attached hereto as Exhibit B-2.
     “NDA” means a New Drug Application for any product, as appropriate,
requesting permission to place a drug on the market in accordance with 21 C.F.R.
Part 314, all FDA approvals relating thereto, and all supplements or amendments
filed pursuant to the requirements of the FDA, including all documents, data and
other information concerning a product which are reasonably necessary for FDA
approval to market a product in the United States, and all correspondence with
the FDA.
     “Notice” means notice given in accordance with the terms of Section 13.01
of this Agreement.
     “Note” shall have the meaning set forth in Section 5.02(a)(vi).
     “Other Potential Patent Rights” means any and all rights that Seller may
have with respect to the patents set forth on Schedule 1.01(d), which patents
may be expired, have lapsed or otherwise be unenforceable.
     “Order” means any writ, judgment, decree, injunction or similar order,
including consent orders, of any Governmental or Regulatory Authority (in each
such case whether preliminary or final).
     “Ordinary Course of Business” means an action that is commercially
reasonable and consistent in nature, scope and magnitude with the past practices
of Seller and its Affiliates with respect to the Business as conducted by
Seller.
     “Patent Rights Assignment Agreement” means the Patent Rights Assignment
Agreement relating to the Other Potential Patent Rights to be dated as of the
Closing Date by and between Buyer and Seller, substantially in the form attached
hereto as Exhibit C.
     “Patent Rights” means, solely relating to Nascobal, the rights conferred or
represented by a granted or issued patent in force, or such like rights related
to a patent application, and any divisionals, continuations,
continuations-in-part, provisionals, substitutions, reissues, extensions,
reexaminations or renewal applications related to, or claiming priority to, the
foregoing or any confirmation patent or registration patent, and all patents
issuing relating to any of the foregoing, and/or covering any spray formulation
of Vitamin B-12, including without limitation, any and all patents and residual
rights relating to patents or similar rights or protection previously obtained
with

6



--------------------------------------------------------------------------------



 



respect to Nascobal in gel form, the Spray Patent Applications and any patents
issued resulting therefrom, and all rights of Seller to acquire from Nastech
Pharmaceutical Company, Inc. (“Nastech”) any patents, patent applications, or
other rights relating to Nascobal as contemplated in that certain Asset Purchase
Agreement dated June 16, 2003 between Seller and Nastech.
     “Permitted Encumbrance” means, collectively, (a) Encumbrances specifically
listed on Schedule 1.01(e), and (b) any Encumbrances caused by acts of Buyer and
judgments against Buyer and those claiming by, through or under Buyer.
     “Person” means any natural person, corporation, general partnership,
limited partnership, limited liability company, proprietorship, joint venture,
other business organization, trust, entity, union, association or Governmental
or Regulatory Authority.
     “Pre-Closing Tax Period” means all taxable periods ending on or before the
Closing Date and the portion ending on the Closing Date of any taxable period
that includes (but does not end on) the Closing Date.
     “Product Books and Records” means the Books and Records relating to the
Products or that are necessary for the continuation of the operations and
reporting obligations with respect to the Products and the Business or that are
necessary to identify and protect the rights with respect to the Products,
Purchased Assets or the Business to be acquired by Buyer pursuant to this
Agreement, including without limitation all clinical data relating to the
Products and those Books and Records set forth on Schedule 1.01(f) but excluding
any portion of such material which does not relate to the Products.
     “Product Marketing Materials” shall mean all sales training, marketing,
camera-ready art in electronic or hard-copy form and other promotional
materials, including all web-based promotional or informational materials, used
with respect to the Products that are in existence as of the Closing Date to the
extent such materials are within the possession, custody or control of Seller.
     “Product Registrations” means (i) the approvals or registrations which have
been applied for or received by Seller or its predecessors in interest before
the Closing Date, for the investigation, production (by third parties), sale,
distribution and/or marketing of the Products (including any NDAs or INDs), and
(ii) all dossiers, reports, data and other written materials filed as part of
such approvals or registrations, or maintained by Seller and relating to such
approvals or registrations.
     “Products” means Nascobal, Ethamolin® (Ethanolamine Oleate) and Glofil®-125
(Iothalamate Sodium, I-125).
     “Purchased Assets” has the meaning set forth in Section 2.01.
     “Purchased Intellectual Property” means the Trademarks, the Copyrights, the
Assigned Patent Rights, the Nascobal Patent Rights and the Know-How, in each
case solely relating, or that materially relate, to the use, development,
formulation, manufacture, marketing, sale or distribution of the Products,
including discoveries and improvements thereto, rights of invention related
thereto, any common law rights and goodwill related thereto, right to exclude
others from appropriating any of such, including the right to sue or seek
remedies against past or future infringement of any of the foregoing; provided
that, notwithstanding anything to the contrary contained herein, in no event
shall Purchased Intellectual Property include any Excluded Intellectual
Property. When used in Article VI

7



--------------------------------------------------------------------------------



 



hereof, the term “Purchased Intellectual Property” shall expressly exclude the
Other Potential Patent Rights, as Seller expressly disclaims any and all
representations and warranties, whether express or implied, with respect to the
Other Potential Patent Rights.
     “Related Agreements” means the Bill of Sale, the Nastech Agreement
Assignment, the Nastech Supply Agreement Assignment, the Patent Rights
Assignment Agreement and the Trademark Assignment Agreement.
     “Seller” has the meaning set forth in the preamble.
     “Seller Companies Proceeding” means any Action or Proceeding commenced by
or against any of Seller or any of its Affiliates or officers or directors prior
to the date of this Agreement.
     “Seller Disclosure Schedule” has the meaning set forth in the preamble to
Article VI.
     “Seller Governmental Consents” has the meaning set forth in
Section 6.03(a).
     “Seller Indemnitees” has the meaning set forth in Section 11.02(b).
     “Seller SEC Reports” means all reports, registration statements, proxy
statements and other document filed by or on behalf of Seller with the
Securities and Exchange Commission.
     “Seller Taxes” has the meaning set forth in Section 4.03.
     “Seller Third Party Consents” has the meaning set forth in Section 6.03(b).
     “Spray Patent Applications” shall mean (i) U.S. Provisional Patent
Application No 60/451,899, “Cyanocobalamin Low Viscosity Aqueos Formulations for
Intranasal Delivery” filed March 4, 2003; (ii) U.S. Provisional Application
Docket No. 03-02P2, “Cyanocobalamin Low Viscosity Aqueos Formulations for
Intranasal Delivery” filed April 4, 2003; (iii) all U.S. applications claiming
priority from (i) and/or (ii) (including all continuations,
continuations-in-part, reexaminations, reissues, and extensions thereof); and
(iv) and any additional patent application with claims covering a spray
formulation of the Product.
     “Subsidiary” of a Person means any entity Controlled by that Person.
     “Taxes” means all of the following in connection with the operation of the
Business or the transactions contemplated hereby: (i) any net income,
withholding, deduction, alternative or add-on minimum tax, gross income, gross
receipts, sales, use, value added, ad valorem, transfer, franchise, profits,
license, excise, severance, stamp, occupation, premium, property, environmental
or windfall profit tax, capital tax, customs duty or other tax, governmental fee
or other like assessment imposed by any governmental, regulatory or
administrative entity or agency responsible for the imposition of any such tax
(domestic or foreign); (ii) any Liability for the payment of any amounts of the
type described in (i) as a result of being a member of any affiliated,
consolidated, combined, unitary or other group for any taxable period; and
(iii) any Liability for the payment of any amounts of the type described in
(i) or (ii) as a result of any express or implied obligation to indemnify any
other Person.
     “Termination Date” has the meaning set forth in Section 12.01(b).

8



--------------------------------------------------------------------------------



 



     “Third Party Acquisition Proposal” means, other than in connection with the
transactions contemplated by this Agreement, any proposal relating to the
acquisition of all or part of the Purchased Assets.
     “Third Party Intellectual Property” means any intellectual property rights,
including but not limited to any patent, copyright, trademark, trade secret or
other proprietary rights, that are owned or controlled by any party other than a
party to this Agreement.
     “Third Party Claim” has the meaning set forth in Section 11.02(d).
     “Trademark Assignment Agreement” means the Trademark Assignment Agreement
to be dated as of the Closing Date by and between Buyer and Seller,
substantially in the form attached hereto as Exhibit C.
     “Trademarks” means the trademarks, trade names, designs and logos set forth
on Schedule 1.01(g) of the Seller Disclosure Schedule and the goodwill
symbolized thereby.
ARTICLE II
PURCHASE AND SALE OF ASSETS
     Section 2.01. Purchase and Sale of Assets at the Closing. Upon the terms
and subject to the conditions set forth in this Agreement, at the Closing,
Seller shall sell, convey, assign, transfer and deliver to Buyer, and Buyer
shall purchase and acquire from Seller, all of Seller’s worldwide right, title
and interest in and to the following assets relating primarily to the Business
or which are required for the conduct of the Business as currently conducted by
Seller, free and clear of all Encumbrances, other than Permitted Encumbrances
(collectively, the “Purchased Assets”):
          (a) the rights and interests of Seller under each of the Contracts set
forth on Schedule 2.01(a) of the Seller Disclosure Schedule, including warranty
rights from vendors of the Products in Inventory transferred hereby, subject to
any terms and conditions contained in any written agreements and set forth on
Schedule 2.01(a) by which such rights and interests are assigned to Buyer (the
“Assumed Contracts”);
          (b) all Product Books and Records;
          (c) all Inventory;
          (d) all Purchased Intellectual Property (including the Other Potential
Patent Rights);
          (e) all Product Registrations;
          (f) all Product Marketing Materials;
          (g) all Governmental Permits, to the extent legally transferable;
          (h) the existing lists (including contact, shipping and billing
information) of all current customers for the Products and the pricing of the
Products for such customers, together with all available customer sales data and
copies of any active sales contracts or purchase orders;

9



--------------------------------------------------------------------------------



 



provided, however, that Seller shall retain all rights of access and ownership
of such information with respect to sales of other products of Seller;
          (i) all websites and web addresses relating to the Products, including
all data and information content included therein;
          (j) all other rights and interests of Seller with respect to the
Business or relating to or required for the use, research, exploitation or
commercialization of the Products, including all rights of Seller of any nature
with respect to the formulation, study, manufacture, marketing, sale, and
distribution of the Products and any derivatives or variations thereof and any
additional usages or indications to which the Products now or hereafter may be
determined to be of application;
          (k) all rights of Seller pursuant to that certain Asset Purchase
Agreement dated June 16, 2003 between Seller and Nastech (the “Nastech APA”)
(1) with respect to Nascobal, (2) to acquire any future rights relating to
Nascobal (to the extent Seller has not heretofore acquired such rights), (3) any
all agreements and covenants of Nastech granted thereunder pursuant to which
Nastech agreed not to license certain “Know-How” defined therein to third
parties and to take steps to prevent third parties from utilizing such
“Know-How, and (4) such other rights granted Seller thereunder with respect to
Nascobal and the protection of Seller’s interests therein; and
          (l) any other assets set forth on Schedule 2.01(i) of the Seller
Disclosure Schedule.
     Section 2.02. Excluded Assets. Notwithstanding anything to the contrary
contained in this Agreement, other than Section 2.01, from and after the
Closing, Seller shall retain all of its right, title and interest in and to all
of its assets other than the Purchased Assets (the “Excluded Assets”),
including, without limitation:
          (a) all cash and cash equivalents of Seller or any of its Affiliates;
          (b) all Accounts Receivable of Seller or any of its Affiliates;
          (c) the Corporate Names;
          (d) all Excluded Intellectual Property;
          (e) any refund or credit of Taxes attributable to any Pre-Closing Tax
Period;
          (f) all Books and Records other than the Product Books and Records;
and
          (g) all tangible personal property owned by Seller and used outside
of, or that is both not primarily used in connection with and not required in
the conduct of, the Business as of the Closing Date;
provided, that Seller hereby grants to Buyer an exclusive, perpetual,
royalty-free license, with the right to sublicense, to use the Excluded
Intellectual Property solely for the purposes of developing, formulating,
manufacturing Products, and marketing, selling, distributing, and using
Products.
     Section 2.03. Retention of Copies of Certain Assets. Notwithstanding
anything to the contrary contained in this Agreement, Seller may retain, at its
expense, archival copies of all

10



--------------------------------------------------------------------------------



 



Assumed Contracts, Product Books and Records and other documents or materials
conveyed hereunder; provided that Seller maintains such items in confidence in
accordance with the provisions of Section 8.04.
     Section 2.04. Covenant Not To Compete.
          (a) The Seller, on behalf of itself and its Affiliates, hereby
covenants and agrees that, for a period of six years beginning on the Closing
Date (the “Restriction Period”), neither Seller nor its Affiliates shall,
anywhere in the world, formulate, develop, produce, manufacture, market, sell or
distribute (either through its own efforts or by contracting with or licensing a
third party to do any of the foregoing) any product that (i) contains
cyanocobalamin as an active ingredient formulated for intranasal delivery,
(ii) can be used to determine glomerular filtration rate, (iii) can be utilized
in the treatment of the indications set forth on Schedule 2.04, or (iv) contains
the active ingredients contained in any of the Products (products includible in
any of sub parts (i) – (iv) of the previous sentence, the “Competing Products”).
Other products that contain the active ingredients contained in any of the
Products shall not be considered Competing Products if the presence of such
ingredient is present solely as a carrier and is not sold for treatment of any
of the indications for which any of the Products are sold. During the
Restriction Period, neither Seller nor its Affiliates shall prepare for or
pursue (or assist a third party in preparing for or pursuing) an IND or NDA (in
the USA, or its equivalent in any other country in the world) with respect to
the Products (including any additional indications with respect thereto) or any
Competing Product, nor shall Seller or any of its Affiliates formulate, develop,
use, or commercially exploit (or assist any third party in such) the Products or
the active ingredients thereof anywhere in the world for any usages (except
usages solely as a carrier (but not as the active ingredient) for drugs to be
utilized for indications other than those for which the Products are sold). For
purposes of this Section 2.04, the provision of, or allowing access to, any
Product related Know-how to third parties shall be considered “assisting” such
third party in violation of this Section 2.04. This covenant shall not apply to
then existing or future operations of any Person that acquires the Company
(including its continuation of such then existing operations), by way of merger,
stock purchase, asset purchase or otherwise, or any of such Person’s Affiliates
provided such acquirer thereafter does not utilize any assets, rights, know-how,
facilities, clinical data, sales or marketing or distribution systems of the
Seller or its Affiliates (that were Affiliates prior to such acquisition), or
any employees of the Seller or its Affiliates (that were Affiliates prior to
such acquisition) in the activities that would, but for this sentence, be a
violation of this Section 2.04. This covenant shall further not apply to any of
Seller’s shareholders and other Affiliates of Seller that are not controlled or
employed by Seller (“Excluded Affiliates”) provided that any such Excluded
Affiliate does not utilize any assets, rights, know-how, facilities, clinical
data, sales or marketing or distribution systems of Seller or obtained from the
Seller (unless such was misappropriated or otherwise wrongfully obtained), or
any employees of the Seller in the activities that would, but for this sentence,
be a violation of this Section 2.04.
          (b) Seller, for itself and its Affiliates, acknowledges and agrees
that (i) the covenants contained in this Section 2.04 are incident to the sale
of the Business and the Products and are an important part of the consideration
to be received by Buyer in exchange for the consideration paid by Buyer pursuant
hereto; (ii) the activities prohibited by this Section 2.04 are not Seller’s
only means for business and are not required for the continuation of its
business; (iii) that the Buyer is relying on the covenants contained in this
Section 2.04 in its decision to enter into this Agreement and purchase the
Business and Purchased Assets; (iv) the Buyer has a right to protection from
competition from the Seller and its current Affiliates during the Restriction
Period; and (v) the Buyer has a valid interest in preventing such competition
throughout the United States and the entire world.

11



--------------------------------------------------------------------------------



 



          (c) Each of the provisions of this Section 2.04 shall be construed as
an agreement independent of any other provision contained in this Section 2.04
or elsewhere in this Agreement, and the restrictions herein with respect to each
of the States in the United States and each country in the world shall be an
agreement independent of the restrictions with respect to the other States or
other countries, and each provision (and the restrictions with respect to each
such state or country) shall be enforceable in both law and equity, including by
temporary or permanent restraining orders or injunctions, notwithstanding the
existence of any claim or cause of action Seller may have or claim against
Buyer, whether predicated on this Agreement or otherwise. In the event any
provision of this Section 2.04, or the restrictions with respect the conduct
that constitutes competition, to any one or more States or countries, or the
time period of the restrictions, are held to be invalid or overbroad, then such
provisions, States or countries shall be modified, reduced, or deleted if deemed
appropriate, by the applicable court such that the remainder of this
Section 2.04, restricted conduct, the States and countries included in the
restricted territory, and the time period, as thus modified shall remain in full
force and effect. During each period in which Seller is in breach of this
Section 2.04 of this Agreement, the Restriction Period in the applicable country
shall be extended for the length of each such period of breach. Seller
acknowledges and agrees that a breach by Seller of the covenants set forth in
this Section 2.04 will cause irreparable damage to Buyer and the Business and,
therefore, Seller agrees that in the event it or its Affiliates breaches any of
such covenants, Buyer is entitled to a grant of injunctive relief from a court
of competent jurisdiction in addition to any and all other remedies allowed by
law or in equity, without the requirement to post bond.
ARTICLE III
ASSUMPTION OF LIABILITIES
     Section 3.01. Assumption of Liabilities.
          (a) Upon the terms and subject to the conditions set forth in this
Agreement, as of the Closing Date, Buyer agrees to assume, satisfy, perform, pay
and discharge only the following Liabilities (the “Assumed Liabilities”): all
Liabilities of Seller under the Assumed Contracts, but only to the extent such
Liabilities arise from any event, circumstance or condition occurring in a
period (or portion thereof) following the Closing (any pro-rated portion of
Liabilities that relate to pre-Closing periods shall remain Liabilities of
Seller) (for avoidance of doubt, Seller’s obligation under that certain Asset
Purchase Agreement dated June 16, 2003 (the “Nastech Agreement”), by and between
Seller and Nastech Pharmaceutical Company, Inc. (“Nastech”), to pay Nastech
$2,000,000 (the “Nastech Payment”)in the event the United States Patent and
Trademark Office issues a patent to Nastech claiming priority from any of the
Spray Patent Applications, is an Assumed Liability provided Nastech assigns all
rights relating to such patent and all related applications to Buyer).
          (b) Notwithstanding anything contained in this Agreement to the
contrary, from and after the Closing Date, Seller shall retain, and Buyer shall
have no liability with respect to all of the following Liabilities (“Excluded
Liabilities”):
               (i) all accounts payable and other Liabilities of Seller for
materials and services with respect to the manufacture of the Products incurred
prior to or on the Closing Date;
               (ii) all Liabilities of Seller arising out of any product
liability, patent infringement, breach of warranty or similar claim for injury
to person or property which resulted

12



--------------------------------------------------------------------------------



 



from the use or misuse of Products sold prior to or on the Closing Date
(including all Actions or Proceedings relating to any such Liabilities);
               (iii) all Liabilities of Seller arising out of government
seizures, field corrections, withdrawals or recalls of Products which relate to
Products sold on or prior to the Closing Date;
               (iv) all Liabilities of Seller with respect to any litigation or
other claims arising out of or relating to, directly or indirectly, the
Purchased Assets (including the Products) to the extent arising from any event,
circumstance or condition occurring or alleged to have occurred prior to or on
the Closing Date;
               (v) all Liabilities of Seller arising out of user or other
similar fees payable to the FDA or other Governmental or Regulatory Authority to
the extent that such fees are due and payable on account of the operation of the
Business by Seller prior to the Closing Date; and
               (vi) any other Liability of Seller that is not an Assumed
Liability under Section 3.01(a).
          (c) Seller and Buyer agree to prorate as of the Closing Date any
amounts under the Assumed Contracts or arising out of user or other similar fees
payable to the FDA or any other Governmental or Regulatory Authority with
respect to the Products which become due and payable after the Closing Date to
the extent the benefit is attributable to the period on or prior to the Closing
Date, and any amount thereunder which are paid prior to the Closing Date to the
extent the benefit is attributable to the period subsequent to the Closing Date.
ARTICLE IV
CONSIDERATION AND PAYMENT
     Section 4.01. Consideration. As consideration for the Purchased Assets and
the Covenant Not to Compete, at the Closing, Buyer shall:
          (a) deliver or cause to be delivered to Seller the sum of $28,340,000
(the “Consideration”) by electronic funds transfer of immediately available
funds to the account specified by Seller; and
          (b) assume the Assumed Liabilities.
          The Consideration shall be exclusive of any value added, sales, use or
other similar tax which, if charged, shall be payable by Buyer.
     Section 4.02. Allocation of Purchase Price. The Purchase Price shall be
allocated among the Purchased Assets transferred by Seller as set forth on
Exhibit 4.02, and Buyer and Seller agree (a) to report the sale and purchase of
the Purchased Assets for Tax purposes in accordance with such allocation and
(b) not to take any position inconsistent with such allocation on any of their
respective tax returns.
     Section 4.03. Sales, Use and Other Taxes. All transfer (other than sales or
use taxes) documentary, gross receipts, income, stamp, duty, registration, or
other similar Taxes (collectively,

13



--------------------------------------------------------------------------------



 



“Seller Taxes”) incurred in connection with the transfer and sale of the
Purchased Assets as contemplated by the terms of this Agreement and the Related
Agreements, including all recording or filing fees and notarial fees that may be
imposed, payable, collectible or incurred shall be the responsibility of Seller.
Buyer shall be responsible for all sales, use, value-added and other similar
Taxes assessed by virtue of the transaction contemplated herein (collectively,
the “Buyer Taxes”).
     Section 4.04. No Tax Withholding. All payments under or contemplated by
this Agreement or the Related Agreements will be made without any deduction or
withholding for or on account of any Taxes.
ARTICLE V
CLOSING
     Section 5.01. Time and Place. The parties intend to close the transactions
contemplated by this Agreement, including the purchase and sale of the Purchased
Assets and the assumption of the Assumed Liabilities (the “Closing”) concurrent
with the execution of this Agreement. Otherwise, unless this Agreement is
earlier terminated pursuant to Article XII, the Closing shall take place as
promptly as practicable, but in no event later than two (2) Business Days
following satisfaction or waiver of the conditions set forth in Articles IX and
X, at 10:00 a.m., Pacific time, at the offices of Stradling Yocca Carlson &
Rauth, 660 Newport Center Drive, Newport Beach, California 92660 (which Closing
may be conducted in part by telephone/facsimile), unless another time or place
shall be agreed to by the parties (the “Closing Date”).
     Section 5.02. Deliveries at Closing.
          (a) Closing Deliveries by Seller. At the Closing, Seller shall deliver
or cause to be delivered to Buyer:
               (i) an original of each of the Related Agreements, executed by
Seller, and copies of all documents required to be delivered by Seller pursuant
to this Agreement and the Related Agreements;
               (ii) assignment and assumption agreements and/or subcontracts, as
applicable, in form and substance reasonably acceptable to Seller and Buyer,
assigning to Buyer all rights of Seller in and to the Assumed Contracts (subject
to the terms and conditions contained in such assignment and assumption
agreements);
               (iii) copies of all Seller Governmental Consents and Seller Third
Party Consents;
               (iv) the certificate required under Section 10.01;
               (v) evidence of insurance coverage with terms and conditions
substantially similar to those set forth on Schedule 5.02(a); and
               (vi) that certain Secured Promissory Note dated July 31, 2004,
issued by Seller to Defiante Farmacêutica (the “Note”).

14



--------------------------------------------------------------------------------



 



          (b) Closing Deliveries by Buyer. At the Closing, Buyer will deliver or
cause to be delivered to Seller:
               (i) the Consideration, less the amount outstanding under the
Note, in immediately available funds by wire transfer to an account that shall
have been designated by Seller (such designation to be made not less than two
Business Days prior to the Closing Date);
               (ii) an original of each of the Related Agreements, executed by
Buyer, and copies of all documents required to be delivered by Buyer pursuant to
this Agreement and the Related Agreements;
               (iii) such instruments of assumption and other instruments or
documents, in form and substance reasonably acceptable to Seller and Buyer, as
may be necessary to effect Buyer’s assumption of the Assumed Liabilities;
               (iv) the certificate required under Section 9.01;
               (v) copies of all Buyer Governmental Consents and Buyer Third
Party Consents (to the extent available in writing); and
               (vi) Payment to Defiante Farmacêutica. Out of the total
consideration payable by Buyer hereunder, at Closing, Buyer will deliver to
Defiante Farmacêutica on behalf of Seller and as a credit against the
consideration hereunder the amount outstanding under the Note (such amount to be
agreed by Seller and Defiante and provided to Buyer at or before Closing), in
immediately available funds by wire transfer to an account that shall have been
designated by Defiante Farmacêutica (such designation to be made not less than
two Business Days prior to the Closing Date).
     Section 5.03. Payment to ISO-TEX Diagnostics, Inc. As an inducement for
ISO-TEX Diagnostics, Inc. (“ISO-TEX”), to enter into that certain Glofil
Contract Manufacturing and Royalty Agreement with Buyer, dated as of even date
herewith, and as consideration for the promises and covenants set forth therein,
Seller has agreed to pay ISO-TEX a sum of three hundred and fifty thousand
dollars ($350,000) at Closing.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER
     Seller represents and warrants to Buyer as of (i) the date hereof and
(ii) the Closing Date, except as to certain representations and warranties which
expressly speak as of a date certain, which shall speak as of such date, subject
to such exceptions as are disclosed in the disclosure schedule (that constitutes
a part of this Agreement) supplied by Seller to Buyer and dated as of the date
hereof (the “Seller Disclosure Schedule”), as follows (each Seller Disclosure
Schedule shall be titled to identify it as a specific schedule referenced in
this Agreement and the disclosures on each such schedule shall relate to and
modify only the specific Sections or representations hereof that reference such
individual Schedule):
     Section 6.01. Organization. Seller is duly organized, validly existing and
in good standing under the laws of California and has requisite corporate power
and authority to own its assets and

15



--------------------------------------------------------------------------------



 



carry on the Business as currently conducted by it. Seller is duly authorized to
conduct its business and is in good standing in each jurisdiction where such
qualification is required, except for any jurisdiction where failure to so
qualify would not have a Material Adverse Effect.
     Section 6.02. Authority of Seller. Seller has all necessary corporate power
and authority and has taken all actions necessary to enter into and deliver this
Agreement and the Related Agreements and carry out the transactions contemplated
hereby and thereby. The shareholders and the board of directors of Seller have
taken all action, if any, required by Law and its Charter Documents and
otherwise to be taken by it to authorize (a) the execution and delivery of this
Agreement and the Related Agreements and (b) the consummation of the
transactions contemplated hereby and thereby. This Agreement has been duly and
validly executed and delivered by Seller and, when executed and delivered by
Buyer, will constitute a legal, valid and binding obligation of Seller
enforceable against it in accordance with its terms. When executed and delivered
by Seller and by Buyer, each Related Agreement will constitute a legal, valid
and binding obligation of Seller, enforceable against it in accordance with its
terms.
     Section 6.03. Consents and Approvals.
          (a) Schedule 6.03(a) of the Seller Disclosure Schedule sets forth a
complete and accurate list (the “Seller Governmental Consents”) of all consents,
waivers, approvals, Orders, permits or authorizations of, or registrations,
declarations, payments or filings with, any Governmental or Regulatory Authority
that are required by or with respect to Seller in connection with the execution
and delivery of this Agreement and the Related Agreements by Seller, the
transactions contemplated hereby and thereby or the performance of its
obligations hereunder and thereunder.
          (b) Schedule 6.03(b) of the Seller Disclosure Schedule sets forth a
complete and accurate list (the “Seller Third Party Consents”) of all consents,
waivers, approvals, or authorizations of, or notices to, any third party (other
than a Governmental or Regulatory Authority) that are required by or with
respect to Seller in connection with the execution and delivery of this
Agreement and the Related Agreements by Seller, the transactions contemplated
hereby and thereby or the performance of its obligations hereunder and
thereunder except for those consents, waivers, approvals, authorizations or
notices which a failure to obtain or make would not have a Material Adverse
Effect.
     Section 6.04. Non-Contravention. The execution and delivery by Seller of
this Agreement and the Related Agreements, does not, and the performance by it
of its obligations under this Agreement and the Related Agreements and the
consummation of the transactions contemplated hereby and thereby will not,
except as would not have a Material Adverse Effect:
          (a) conflict with or result in a violation or breach of any of the
terms, conditions or provisions of the Charter Documents of Seller;
          (b) assuming the receipt of Seller Governmental Consents, conflict
with or result in a violation or breach of any term or provision of any Law
applicable to Seller, the Business as conducted by Seller or the Purchased
Assets; or
          (c) conflict with or result in a Default under any Assumed Contract,
assuming receipt of required consents to the assignment of such Assumed Contract
to Buyer.

16



--------------------------------------------------------------------------------



 



     Section 6.05. Financial Information.
          (a) Seller has made available to Buyer all financial information
related to the Products, the Purchased Assets and the Assumed Liabilities
requested by Buyer, including without limitation the attached Schedule 6.05(a)
which shows for each of the last three years and the five months ended May,
2005, units sold and gross revenues for each of the Products; the cost of the
Products sold; direct sales, distribution and other operating expenses
(including separately shown allocations of costs shared with other business of
Seller); the amount of any Assumed Liabilities that are currently capable of
being reduced to a fixed dollar amount; and the units and dollar amount by
Product of all returns, discounts, rebates and charge-backs for each of the
Products. Such financial information was derived from the books and records of
Seller and was prepared by Seller in good faith and fairly presents, in all
material respects, in accordance with generally accepted accounting principles,
such financial information with respect to the Products, Purchased Assets and
Assumed Liabilities as of the dates and for the periods shown. There are no
discounts or similar arrangements with insurance companies or other payors that
are not included in the information shown on Schedule 6.05(a) and in the
Contracts listed on Schedule 6.08 (and for which copies of such agreements have
been provided to Buyer) that affected the rebates, discounts, chargebacks or the
net revenues received by Seller for the Products.
          (b) As of June 30, 2005, the Purchased Assets accounted for 42% of
Seller’s year to date revenues through June 30, 2005 and 39% of Seller’s Product
Contribution (as defined hereinafter). Seller believes that the Purchased Assets
constitute significantly less than half of the Fair Market Value of Seller’s
total assets. As of the date of this Agreement and after giving affect to the
transactions contemplated hereby, Seller’s business strategy (“Seller’s Business
Strategy”) is to focus exclusively on developing and commercializing products
that treat diseases and disorders of the central nervous system. Seller will use
a substantial portion of the net proceeds from the transactions contemplated
hereby to license, acquire and develop products that promote the Seller Business
Strategy. For purposes of this Section 6.05(b), the term “Product Contribution”
shall mean: net revenues minus cost of goods sold minus specifically identified
direct product costs (such as marketing costs but excluding sales expense and
corporate overhead), as set forth on Schedule 6.05(b).
          Section 6.06. Title to Purchased Assets; Inventory, Channel. Except as
set forth on Schedule 6.06, Seller has good and valid title to all of the
Purchased Assets, free and clear of all Encumbrances other than Permitted
Encumbrances. There are no contracts, agreements or obligations of any nature
that permit any third party to acquire any of the Purchased Assets (other than
inventory in the ordinary course). The identity, amounts and expiry dating of
the Products included in the Inventory are set forth in Schedule 6.06. Seller is
in compliance with all applicable legal requirements regarding the storage, sale
and distribution of the Products. There does not exist as of the date hereof,
and will not exist at the time of Closing, more than two months of supply of the
Products, on an aggregate basis, in the distribution “channels” (of Seller or
its distributors or customers) for the Products (assuming sales levels
consistent with the past sales levels of the Business). All discounts, rebates,
chargebacks, and returns are fully reflected in Schedule 6.05 for the periods
shown therein. The currently held ownership rights of Seller with respect to the
spray formulations of Nascobal and the rights that Seller is entitled to acquire
pursuant to the Nastech APA together represent all ownership, use and marketing
rights with respect to the Nascobal spray formulation, including all rights with
respect to the applicable IND and/or NDA, the Spray Patent Applications and any
patents issued therefrom (including inchoate inventions not yet reduced to
practice).

17



--------------------------------------------------------------------------------



 



     Section 6.07. Regulatory Issues;
          (a) Except as set forth on Schedule 6.07(a), during the last three
(3) years prior to the date of this Agreement, with respect to the Products,
neither Seller nor any Affiliate thereof (nor any predecessor owner of rights to
the Products or the Business) has received or been subject to: (i) any FDA
Form 483’s relating to the Products, (ii) any FDA Notices of Adverse Findings
relating to the Products, or (iii) any warning letters or other written
correspondence from the FDA concerning the Products, in which the FDA asserted
that the operations of Seller were not in compliance with applicable
governmental rules or guidelines with respect to the Products. All of the
Product Registrations are in full force and effect and all required information
and materials relating thereto have been submitted. The Seller is in compliance
with all requirements of Code of Federal Regulations Section 21 that are
applicable to the Business and the Products.
          (b) During the last three (3) years there has not been any occurrence
of any product recall, market withdrawal or replacement, or post-sale warning
conducted by or on behalf of Seller (nor any predecessor owner of rights to the
Products or the Business) concerning the Products or any product recall, market
withdrawal or replacement conducted by or on behalf of any entity as a result of
any alleged defect in the Products.
          (c) The information contained in all reports filed with the United
States Food & Drug Administration (the “FDA”) by Seller with respect to the
Products and the Business is accurate and complete in all material respects and
there has been no adverse occurrence, event, effect, study, test, article,
report, investigation, or finding that was omitted from such reports, that would
require, amendment, modification, updating or supplementing of such reports, or
that would require disclosure in a future FDA report (other than current sales
and distribution information). To the Knowledge of the Seller, the previous
sentence is true with respect to FDA reports filed by prior owners of the
Products.
     Section 6.08. Contracts. Schedule 6.08 of the Seller Disclosure Schedule
sets forth a complete and correct list of each Contract to which Seller or any
Affiliate is a party (or any other Contract to the Knowledge of Seller) that
(x) relates to the Business or the research, development, manufacture,
marketing, sale or distribution of the Products and (y) (i) restricts or governs
in any manner the use, production, distribution, sales or marketing of the
Products or conduct of the Business, or (ii) provides for aggregate payments or
has a value in excess of $10,000. Seller has provided Buyer with complete and
correct copies of all such Contracts. Each of such Contracts is in effect and
constitutes a legal, valid and binding agreement of Seller and is enforceable in
accordance with its terms; and Seller has performed all of its required
obligations under, and is not in violation or breach of or Default under, such
Contract and, to the Knowledge of Seller, the other party[ies] to all of such
Contracts are not in violation or breach of or under Default thereunder. Except
for the $2,000,000.00 obligation relating to the Nastech Asset Purchase
Agreement upon satisfaction of certain conditions relating to patent issuances
as referred to in Section 3.01(a)(ii), and except as disclosed in Schedule 6.08,
there are no remaining obligations of any sort relating to the Products or the
Business that are owed to the third parties from which Seller acquired ownership
of the Products, irrespective of whether such obligations are being retained by
Seller (and Buyer specifically does not assume any such obligation).
     Section 6.09. Intellectual Property Rights. Schedule 6.09(a) contains a
true and correct list of all Trademarks (other than Excluded Intellectual
Property) owned by Seller and used by Seller in the marketing, manufacture, use,
importation, sale and distribution of the Products. Seller represents

18



--------------------------------------------------------------------------------



 



and warrants that it owns all rights and interests in the Purchased Intellectual
Property and has all right and power to transfer all rights, interest and title
to said Purchased Intellectual Property to Buyer pursuant hereto and that Seller
has all right and authority to grant to Buyer the license to use the Excluded
Intellectual Property granted to Buyer pursuant to the provisions of
Section 2.02 above.
          (a) Except as described in Schedule 6.09(a), all of the Trademarks
listed on Schedule 6.09(a) as registered or filed have been duly registered or
filed with the appropriate Governmental or Regulatory Authorities, are owned
exclusively by Seller, and are in full force and effect. The Seller owns and has
the exclusive right to use and transfer the trade dress currently used in
connection with the packaging and promotion of the Products under these
Trademarks. Except as disclosed on Schedule 6.09(a), there have been, and are,
no unresolved past or present disputes, demands, or litigation challenging the
ownership by Seller or any predecessor of any of the said marks or challenging
the validity of any of the marks or the registration thereof. Seller has taken
commercially reasonable measures to protect the confidentiality, value and
secrecy of the trade secrets and Know-How of Seller in respect to the
formulation, manufacture or use of the Products, and no third party has obtained
any intellectual property rights with respect to the Purchased Intellectual
Property.
          (b) Except as described in Schedule 6.09(b), to the Knowledge of
Seller no third party is infringing or misappropriating any of the Purchased
Intellectual Property. No third party has gained any rights in the Purchased
Intellectual Property as a result of its infringement or misappropriation of the
Purchased Intellectual Property.
          (c) Except as set forth on Schedule 6.09(c), there are no outstanding
claims asserted in writing against Seller alleging that Seller’s (or its
predecessors in the Business) development, marketing, distribution, sale or use
of the Products infringes or misappropriates any intellectual property or other
proprietary rights of any other Person, and Seller’s development, marketing,
manufacture, distribution, sale or use of the Products does not infringe or
misappropriate any intellectual property or other proprietary rights of any
other Person.
          (d) Seller has not entered into any Contract (i) granting any Person
the right to bring infringement actions with respect to, or otherwise to enforce
rights with respect to, any of the Purchased Intellectual Property, or
(ii) expressly agreeing to indemnify any Person against any charge of
infringement of any of the Purchased Intellectual Property.
          (e) Seller has not entered into any Contract (i) granting any Person
any right of any nature anywhere in the world with respect to the Business, the
Trademarks, the Patent Rights, or the Products other than the agreements
included in the contracts listed on Schedule 6.08, or (ii) restricting in any
respect the right to sell the Products or conduct the Business anywhere in the
world. Except as disclosed in Schedule 6.08 , there are no prior settlements,
agreements, or administrative or judicial decisions affecting ownership or
validity of the assigned marks or limiting the right of the Seller or any
predecessor owner to use or register the marks or to grant this assignment.
          (f) Except as disclosed on Schedule 6.09(f), the Purchased Assets
include all intellectual property necessary for Seller to conduct the Business
as currently conducted, and no Third Party Intellectual Property is necessary
for the conduct of the Business as currently conducted.
          (g) The Product Books and Records include without limitation documents
sufficient to establish the Seller’s ownership of and complete chain of title to
the Purchased

19



--------------------------------------------------------------------------------



 



Intellectual Property, and documents sufficient to establish the first use dates
of the Trademarks and the continuous use of the Trademarks since then until the
Closing Date, and to complete file histories for U.S. Reg Nos. 1,374,539,
No. 2,623,137 and No. 2,157,683.
               (h) In its agreements with third parties, the Seller has taken
reasonable measures to protect its rights with respect to the Products
throughout the United States and in substantial portions of the world.
     Section 6.10. Litigation. There are no Orders, Actions or Proceedings
pending or threatened against, in connection with or relating to (i) the
Purchased Assets or the Business as conducted by Seller (or its predecessors in
ownership of the Business or the Products), (ii) this Agreement or any Related
Agreement or (iii) the transactions contemplated by this Agreement or any
Related Agreement.
     Section 6.11. Compliance with Law.
          (a) Except as would not have a Material Adverse Effect, the Business
as currently conducted by Seller is in compliance with all applicable Laws.
          (b) Since December 31, 2001, and to the Knowledge of Seller at any
time prior to such date, no Governmental or Regulatory Authority has served
notice on Seller (or its predecessors in ownership of the Purchased Assets) that
the Business as currently conducted by Seller or the Purchased Assets were or
are in violation of any Law or the subject of any investigation.
     The Seller possesses, and the Purchased Assets include, (i) all
governmental legal rights, permits and authorizations required for the conduct
of the Business and the manufacture, marketing, sale and distribution of the
Products in the United States and Puerto Rico and (ii) all governmental rights
of Seller with respect to the Products in the entire world. For the avoidance of
doubt, this Section 6.11 does not relate to intellectual property rights.
     Section 6.12. No Other Assets. Except as would not have a Material Adverse
Effect or as related to the personnel of Seller involved in the Business, there
are no assets (tangible or intangible), rights or contractual relationships used
by Seller primarily in, or that are reasonably necessary for the conduct of, the
Business as currently conducted or the marketing, distribution and sale of the
Products, other than those assets and rights included in the Purchased Assets.
The production of Nascobal can be done by a number of FDA licensed
pharmaceutical contract manufacturers, and does not involve proprietary
knowledge that is not in the applicable NDA, Batch Production Records or
Specifications, all of which are included in the Purchased Assets. The equipment
required to produce all the Products is standard equipment used for
pharmaceutical manufacturing and available at most contract manufacturers. The
Purchased Assets include all know-how and information required for the
production of the Products without the requirement of any license or other grant
of usage rights from any third party. Upon the termination of the Nastech Supply
Agreement for any reason, the Purchased Assets include all right and interests
required for the Buyer to contract with any FDA approved third party
pharmaceutical manufacture for the continued production of Nascobal Gel or Spray
without the consent of any third party.
     Section 6.13. Brokers. Except as described in Schedule 6.13, Seller has no,
and will have no, obligation to pay any brokers’, finders’, investment bankers’,
financial advisors’ or similar fees in connection with this Agreement or the
transactions contemplated hereby by reason of any action

20



--------------------------------------------------------------------------------



 



taken by or on behalf of Seller. Seller shall be solely responsible for all
brokers’ and finders’ fees and for the fees of any investment bankers, financial
advisors or similar third parties employed by or which provide services to
Seller.
     Section 6.14. Customers and Suppliers. Seller has made available to Buyer
the names of the customers that were, in the aggregate, the ten (10) largest
wholesale customers in terms of dollar value of the Products sold by the
Business as conducted by Seller for each of the fiscal years ended December 31,
2003 and December 31, 2004. None of such customers has given Seller notice, and
to the Knowledge of Seller none is considering, terminating, canceling or
threatening to terminate or cancel any Contract or relationship with Seller
relating to the Business as conducted by Seller. Seller has made available to
Buyer the names of the suppliers of the active pharmaceutical ingredients in the
Products for each of the fiscal years ended December 31, 2003 and December 31,
2004. None of such suppliers has given Seller notice, and to the Knowledge of
Seller none is considering, terminating, canceling or threatening to terminate
or cancel any Contract or relationship with Seller relating to the Business as
conducted by Seller. There are no contracts and agreements of any nature (other
than open accounts receivable and accounts payable for sales or purchases that
are not in default) between the Seller and any customer or supplier of the
Business or the Products that are not included in the Contracts and listed on
Schedule 6.08.
     Section 6.15. Marketing Rights. Seller has not granted marketing,
distribution or other rights relating to the sale, marketing or distribution of
any Product anywhere in the world to any person. or entity.
     Section 6.16. Absence of Changes. Since December 31, 2004, Seller has
operated the Business in the ordinary course and there has been no adverse
change in the Business or the Purchased Assets, except for changes that have no
Material Adverse Effect. To the Knowledge of Seller, there are no facts or
circumstances relating to the Products or the Business, and not generally
applicable in the pharmaceutical business or the portion thereof relating to the
Products, that cause Seller to reasonably believe there will be a significant
decline in the sales of any of the Products in the next year.
     Section 6.17. Related Party Relationships. Except as set forth in
Schedule 6.17, no shareholder or any officer or director of the Seller,
possesses, directly or indirectly, any beneficial interest in, or is a director,
officer or employee of, any corporation, partnership, firm, association or
business organization which is a supplier, contractor or customer of the Seller
(except as a stockholder holding less than a one percent interest in a
corporation whose shares are traded on a national or regional securities
exchange or in the over-the-counter market).
     Section 6.18. Disclosure. No representation or statement contained herein
or in any certificate, schedule, list, exhibit or other instrument furnished to
Buyer pursuant to the provisions hereof contains or will contain any untrue
statement of any material fact or omits or will omit to state a material fact
necessary in order to make the statements contained herein or therein not
misleading.
     Section 6.19. No Other Warranties. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER DISCLAIMS ALL OTHER
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, WITH REGARD TO THE PURCHASED
ASSETS AND THE BUSINESS. IN ADDITION, SELLER EXPRESSLY DISCLAIMS ALL
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, WITH REGARD TO THE OTHER
POTENTIAL PATENT RIGHTS.

21



--------------------------------------------------------------------------------



 



ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer represents and warrants to Seller as of (i) the date hereof and
(ii) the Closing Date, except as to certain representations and warranties which
expressly speak as of a date certain, which shall speak as of such date, subject
to such exceptions as are disclosed in the disclosure schedule supplied by Buyer
to Seller, attached hereto, and dated as of the date hereof (the “Buyer
Disclosure Schedule”), as follows (each Buyer Disclosure Schedule shall be
titled to identify it as a specific schedule referenced in this Agreement and
the disclosures on each such schedule shall relate to and modify only the
specific Sections or representations hereof that reference such individual
Schedule):
     Section 7.01. Organization. Buyer is duly organized, validly existing and
in good standing under the laws of Delaware and has all requisite limited
liability company power and authority to own its assets and carry on its
business as currently conducted. Buyer is duly authorized to conduct its
business and is in good standing in each jurisdiction where such qualification
is required, except for any jurisdiction where failure to so qualify would not
have a Buyer Adverse Effect.
     Section 7.02. Authority of Buyer. Buyer has all necessary power and
authority and has taken all actions necessary to enter into and deliver this
Agreement and the Related Agreements and carry out the transactions contemplated
hereby and thereby. The members and managers of Buyer have taken all action
required by Law and its Charter Documents and otherwise to be taken by it to
authorize (a) the execution and delivery of this Agreement and the Related
Agreements and (b) the consummation of the transactions contemplated hereby and
thereby. This Agreement has been duly and validly executed and delivered by
Buyer and, when executed and delivered by Seller, will constitute a legal, valid
and binding obligation of Buyer, enforceable against it in accordance with its
terms. When executed and delivered by Buyer and by Seller, each Related
Agreement will constitute a legal, valid and binding obligation of Buyer,
enforceable against it in accordance with its terms.
     Section 7.03. Consents and Approvals.
          (a) Schedule 7.03(a) of the Buyer Disclosure Schedule sets forth a
complete and accurate list (the “Buyer Governmental Consents”) of all consents,
waivers, approvals, Orders, permits or authorizations of, or registrations,
declarations, payments or filings with, any Governmental or Regulatory Authority
that are required by or with respect to Buyer in connection with the execution
and delivery of this Agreement and the Related Agreements by Buyer, the
transactions contemplated hereby and thereby or the performance of its
obligations hereunder and thereunder.
          (b) Schedule 7.03(b) of the Buyer Disclosure Schedule sets forth a
complete and accurate list (the “Buyer Third Party Consents”) of all consents,
waivers, approvals, or authorizations of, or notices to, any third party (other
than a Governmental or Regulatory Authority) that are required by or with
respect to Buyer in connection with the execution and delivery of this Agreement
and the Related Agreements by Buyer, the transactions contemplated hereby and
thereby or the performance of its obligations hereunder and thereunder, except
for those consents, waivers, approvals, authorizations or notices which a
failure to obtain or make would not have a Buyer Adverse Effect.

22



--------------------------------------------------------------------------------



 



     Section 7.04. Non-Contravention. The execution and delivery by Buyer of
this Agreement, and the Related Agreements, does not, and the performance by it
of its obligations under this Agreement and the Related Agreements and the
consummation of the transactions contemplated hereby and thereby will not,
except as would not have a Buyer Adverse Effect:
          (a) conflict with or result in a violation or breach of any of the
terms, conditions or provisions of the Charter Documents of Buyer;
          (b) assuming the receipt of all Buyer Governmental Consents, conflict
with or result in a violation or breach of any term or provision of any Law
applicable to Buyer; or
          (c) conflict with or result in a Default under any Contract to which
Buyer is a party or by which Buyer or any of its assets are bound.
     Section 7.05. Litigation. There are no Orders, Actions or Proceedings
pending, or to the Knowledge of Buyer, threatened, against, in connection with
or relating to (i) this Agreement or any Related Agreement, or (ii) the
transactions contemplated by this Agreement or any Related Agreement.
     Section 7.06. Brokers. Except as described in Schedule 7.06, Buyer has no,
and will have no, obligation to pay any brokers’, finders’, investment bankers’,
financial advisors’ or similar fees in connection with this Agreement or the
transactions contemplated hereby by reason of any action taken by or on behalf
of Buyer. Buyer shall be solely responsible for all fees of any investment
bankers, financial advisors or similar third parties employed by Buyer.
     Section 7.07. Disclosure. No representation or statement contained herein
or in any certificate, schedule, list, exhibit or other instrument furnished to
Seller pursuant to the provisions hereof contains or will contain any untrue
statement of any material fact or omits or will omit to state a material fact
necessary in order to make the statements contained herein or therein not
misleading.
     Section 7.08. No Other Warranties. EXCEPT FOR THE WARRANTIES EXPRESSLY SET
FORTH IN THIS AGREEMENT, BUYER DISCLAIMS ALL OTHER REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, WITH REGARD TO THE SUBJECT MATTER OF THIS
AGREEMENT.
ARTICLE VIII
COVENANTS OF THE PARTIES
     Section 8.01. Operation of the Business by Seller. Between the date of this
Agreement and the Closing Date, except as contemplated by this Agreement, Seller
shall:
          (a) conduct the Business in substantially the same manner as conducted
in the last year;
          (b) not sell, lease, transfer, or grant any rights or interests in or
with respect to, or agree to sell, lease, transfer, or grant any rights in or
with respect to, any of the Purchased Assets;
          (c) use its commercially reasonable efforts to maintain intact the
Business as it is currently conducted by Seller, to maintain its relations with
suppliers and customers, in each case

23



--------------------------------------------------------------------------------



 



having a relationship with the Business, and to maintain all rights and
interests with respect to the Purchased Assets (including any intellectual
property rights related thereto) intact and in full force and effect;
          (d) confer with Buyer prior to implementing material operational
decisions relating to the Business as conducted by Seller;
          (e) keep in full force and effect, without amendment, all material
rights relating to the Products and Business as conducted by Seller;
          (f) comply with all requirements of Law and contractual obligations,
in each case applicable to the Products or the operation of the Business as
conducted by Seller; and
          (g) maintain all Product Books and Records.
     Section 8.02. Commercially Reasonable Efforts. Following the date hereof,
each of the parties hereto shall use its commercially reasonable efforts to
take, or cause to be taken, all action, or to do, or cause to be done, all
things necessary, proper or advisable under applicable Laws to consummate and
make effective the transactions contemplated by this Agreement and the Related
Agreements and to cause the conditions to the obligations of the other party
hereto to consummate the transactions contemplated hereby and thereby to be
satisfied at the Closing, including obtaining all Seller Third Party Consents,
Seller Governmental Consents, Buyer Third Party Consents and Buyer Governmental
Consents and removing any injunctions or other Encumbrances, other than
Permitted Encumbrances, on the Purchased Assets and any impairments or delays
obtaining or removal of which are necessary, proper or advisable to the
consummation of the transactions contemplated by this Agreement and the Related
Agreements.
     Section 8.03. Access.
          (a) In order to facilitate the resolution of any claims made by or
against or incurred by Seller or any of its Affiliates or any of their
respective officers or directors in any Seller Companies Proceeding, upon
reasonable notice, Buyer shall: (i) afford the officers, employees and
authorized agents and representatives of Seller or any of its Affiliates
reasonable access (including the right to make copies at their own expense),
during normal business hours, to the offices and properties of Buyer to the
extent required for reasonable access to the Product Books and Records;
(ii) furnish to the officers, employees and authorized agents and
representatives of Seller or any of its Affiliates such additional financial and
other information regarding the Business as conducted by Seller relating to the
period prior to the Closing as Seller or any of its Affiliates may from time to
time reasonably request; (iii) make available to the officers, employees and
authorized agents and representatives of Seller or any of its Affiliates the
employees of Buyer whose assistance, testimony or presence is necessary to
assist Seller or any of its Affiliates in evaluating any such claims and/or in
prosecuting or defending against such claims, including the presence of such
persons as witnesses in hearings or trials for such purposes; and (iv) to the
extent that Seller or any of its Affiliates or any of their respective officers
of directors is legally required to produce original documents included among
the Purchased Assets for inspection in any legal Action or Proceeding, cooperate
with Seller or any of its Affiliates or any of their respective officers or
directors in making such original documents available for inspection by parties
to such Action or Proceeding; provided, however, that the foregoing shall not
unreasonably interfere with the business or operations of Buyer or cause Buyer
unreasonable expense. Notwithstanding the foregoing, the provisions of this
Section 8.03(a)

24



--------------------------------------------------------------------------------



 



shall not apply to any claims made by a party hereto, or any of its respective
Affiliates against the other party hereto or any of its respective Affiliates.
          (b) In order to facilitate the resolution of any claims made by or
against or incurred by Buyer or any of its Affiliates or any of their respective
officers or directors in any Buyer Proceeding, upon reasonable notice and to the
extent Seller has records or information not included in the Purchased Assets,
Seller shall: (i) afford the officers, employees and authorized agents and
representatives of Buyer or any of its Affiliates reasonable access (including
the right to make copies at their own expense), during normal business hours, to
the offices and properties of Seller to the extent required for reasonable
access to the Books and Records that relate to the subject matter or defense or
prosecution of the Buyer Proceeding; (ii) furnish to the officers, employees and
authorized agents and representatives of Buyer or any of its Affiliates such
additional financial and other information regarding the Business as conducted
by Seller relating to the period prior to the Closing as Buyer or any of its
Affiliates may from time to time reasonably request; (iii) make available to the
officers, employees and authorized agents and representatives of Buyer or any of
its Affiliates the employees of Seller whose assistance, testimony or presence
is necessary to assist Buyer or any of its Affiliates in evaluating any such
claims and/or in prosecuting or defending against such claims, including the
presence of such persons as witnesses in hearings or trials for such purposes;
and (iv) to the extent that Buyer or any of its Affiliates or any of their
respective officers of directors is legally required to produce original
documents in the possession of Seller not included among the Purchased Assets
for inspection in any legal Action or Proceeding, cooperate with Buyer or any of
its Affiliates or any of their respective officers or directors in making such
original documents available for inspection by parties to such Action or
Proceeding; provided, however, that the foregoing shall not unreasonably
interfere with the business or operations of Seller. Notwithstanding the
foregoing, the provisions of this Section 8.03(b) shall not apply to any claims
made by a party hereto or any of its respective Affiliates against the other
party hereto, or any of its respective Affiliates.
          (c) Each of Buyer and Seller agrees to make its respective personnel
reasonably available to the other party or its representatives to the extent
such access is reasonably related to the Business or any Purchased Asset, or is
otherwise reasonably necessary to comply with the terms of this Agreement or to
comply with any applicable Law, it being understood that the party requesting
access shall reimburse the other party promptly for its reasonable and necessary
out-of-pocket expenses incurred in complying with any such request.
          (d) Buyer agrees to use reasonable efforts to maintain all of the
Product Books and Records for a period of ten (10) years after the Closing Date.
After such ten (10) year period, before Buyer shall dispose of any Product Books
and Records, it shall provide to Seller at least ninety (90) calendar days’
prior written notice to such effect, and Seller shall be given an opportunity,
at its sole cost and expense, to remove and retain all or any part of such
Product Books and Records.
     Section 8.04. Public Announcements; Confidentiality.
          (a) Each of Buyer and Seller shall to the extent reasonably
practicable consult with each other before issuing, and provide each other a
reasonable opportunity to review and comment upon, any press release or other
public statements with respect to this Agreement, the Related Agreements and the
transactions contemplated hereby and thereby, and shall not issue any such press
release or make any such public statement prior to such consultation, except as
may be

25



--------------------------------------------------------------------------------



 



required by applicable law, by court process or by obligations pursuant to any
listing agreement with any national securities exchange.
          (b) Each party shall not, and shall require that its Affiliates and
its and their advisors and distributors do not, use or reveal or disclose to
third parties any Confidential Information of the other party obtained in
connection herewith without first obtaining the written consent of the other
party, except as may be reasonably necessary in performing such party’s
obligations or exercising such party’s rights under this Agreement.
Notwithstanding the foregoing, each party may disclose any Confidential
Information to its Affiliates and its and their advisors, accountants,
attorneys, consultants and agents on a need-to-know basis only, and such party
shall be responsible for such Persons’ compliance with the provisions of this
paragraph with respect thereto. Each party shall take, and shall require its
Affiliates and its and their advisors, accountants, attorneys, consultants and
agents to take, reasonable steps to prevent any unauthorized use or disclosure
of any Confidential Information of the other party. The foregoing obligations in
this Section 8.04(b) shall not apply to information which (i) is or becomes a
matter of public knowledge through no fault of a party or any Person to whom
such party provided such information, (ii) is reasonably required to be
disclosed in connection with obtaining or maintaining Nascobal Patent Rights and
other patent rights or regulatory approvals for the Products, or (iii) is
required by Law or any Governmental or Regulatory Authority to be disclosed,
provided that for disclosures under subclauses (ii) and (iii) the disclosing
party uses reasonable efforts to give the other party advance written Notice of
such required disclosure in sufficient time to enable the other party to seek
confidential treatment for such information; and provided, further, that such
disclosing party limits the disclosure to that information which is required to
be disclosed. As used herein, “Confidential Information” means all Know-How and
any proprietary or trade secret information or data relating to the Products or
such other information that either party identifies to the other in writing as
confidential or the nature of which or the circumstances of the disclosure of
which would reasonably indicate that such information is confidential. After the
Closing, such transferred Know-How and information shall be deemed Confidential
Information of Buyer and Seller shall maintain the confidentiality thereof in
accordance with this Section 8.04.
          (c) From and after the date hereof until the Closing Date, the
provisions of the confidentiality agreement dated as of May 2, 2005 between
Seller and Buyer (the “Confidentiality Agreement”) shall apply to any
information disclosed to Buyer pursuant to this Agreement or any Related
Agreement, or otherwise in connection with the transactions contemplated hereby
or thereby. Following the Closing, the Confidentiality Agreement will terminate
in its entirety, with no further obligation on the part of any party thereto. In
addition, the transactions contemplated by this Agreement and the Related
Agreements shall not constitute a breach or violation of the terms of the
Confidentiality Agreement.
     Section 8.05. Returns, Rebates and Chargebacks.
          (a) (i) Buyer shall not use Seller’s name or NDC number in connection
with the sale of the Products after the Closing, and agrees to overlabel the
Products with new labels containing Buyer’s NDC number prior to selling any
Products after the Closing. Seller shall be financially responsible for all
returns, rebates and chargebacks that relate to the Products sold prior to
Closing and for any returns that relate to defects in Products included in the
Inventory purchased by Buyer pursuant to this Agreement. Buyer shall be
financially responsible for returns, rebates and chargebacks relating to
Products sold following Closing, except for any returns that relate to defects
in Products included in the Inventory purchased by Buyer pursuant to this
Agreement.

26



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, Buyer shall be financially responsible for any
returns that relate to Products sold prior to the Closing if such returns are
received after January 31, 2006.
               (ii) Seller and Buyer will use commercially reasonable efforts in
requesting that customers direct all Product returns after the Closing to Buyer.
All returned Products received by Seller or Buyer after the Closing will be
destroyed by such party, after documentation. For Products returned to Seller at
any time after the Closing and for Products returned to Buyer after Closing that
are the responsibility of Seller, the destructing party will forward to the
other party any necessary accompanying documentation to determine the
financially responsible party pursuant to Section 8.05(a)(i) and to assist both
parties in compliance with any recordkeeping and/or reporting obligations. If
Seller destroys Products for which Buyer was financially responsible, Seller
shall bill Buyer for the cost of the destruction. If Buyer destroys Products for
which Seller was financially responsible, Buyer shall bill Seller for the cost
of the destruction. Each such invoice shall set forth the number of units
processed, together with such other information as shall be necessary to support
the invoice and to assist both parties in compliance with any recordkeeping
and/or reporting obligations. Buyer and Seller shall, within thirty (30) days of
its receipt of invoice, pay the other party for the full invoiced amount of such
costs. The party financially responsible pursuant to Section 8.05(a)(i) for any
returned Product shall have the responsibility for issuing a proper credit to
the returning customers, or otherwise properly compensating such customers. For
purposes of this Section 8.05(a)(ii), the dollar value of returned Products paid
or credited for by Seller or Buyer, as applicable, shall be determined in
accordance with such party’s then current returned goods policy.
               (iii) Prior to January 31, 2006, Buyer covenants and agrees
(i) not to solicit returns of any Product that is the financial responsibility
of Seller from any wholesaler of such Product and (ii) not to provide any
incentive to wholesalers of the Products to return any Product sold prior to the
Closing.
          (b) Seller shall process and be financially responsible for all
chargeback claims and related administrative service fees for the Products with
a chargeback invoice dated (i.e., the date of sale from the wholesaler to the
wholesaler customer, subsequently referred to as the “Activity Date”) prior to
the Closing Date. Buyer shall process and be financially liable for all
chargeback claims and related administrative service fees with an Activity Date
subsequent to such date. Notwithstanding the foregoing, the parties acknowledge
that the VA National Acquisition Center must approve the removal of the Products
from Seller’s Federal Supply Schedule (“FSS”) before the responsibility of
processing such chargebacks is transferred from Seller to Buyer. Accordingly, in
the event such approval is not obtained prior to the Closing Date, Seller shall
continue to be responsible for processing the FSS chargebacks and related
administrative service fees on Buyer’s behalf, and Buyer shall reimburse Seller
for same within thirty (30) days of receipt of invoices that describe the
requested payments in reasonable detail. Buyer and Seller agree that (a)
Seller’s financial liability for such transition chargebacks and related
administrative service fees shall be limited to those commercial customers with
which Seller has chargeback obligations as of the Closing, and (b) any such
chargebacks and related administrative service fees issued by Seller shall be
made on the terms and conditions comparable to Seller’s chargeback obligations
as of the Closing with respect to each such commercial customer and shall be
based on the terms of Seller’s agreement with such customer as of the Closing.
Buyer and Seller agree that Seller’s financial liability for processing and
administrating chargeback claims and related administrative service fees shall
terminate on the date that is thirty (30) days after the Closing Date. To the
extent that Seller is required to process or administrate any such matters,
Buyer shall, within thirty (30) days of its receipt

27



--------------------------------------------------------------------------------



 



of an invoice from Seller setting forth Seller’s reasonable costs relating
thereto, pay Seller for the full invoiced amount.
     Section 8.06. Multi-Product Contracts. Schedule 8.06 of the Seller
Disclosure Schedule sets forth a complete and correct list of each Contract to
which Seller is a party and pursuant to which Seller sells any of the Products,
together with other pharmaceutical products of Seller, to a third party (the
“Multi-Product Contracts”). Seller has made available to Buyer copies of all
Multi-Product Contracts; provided, that such copies may have been redacted only
to prevent disclosure of information not related to any of the Products or the
Business. From and after the Closing Date, (i) Buyer shall honor and perform the
Product delivery obligations of Seller under and pursuant to each Multi-Product
Contract with respect only to supplying the Products to the applicable third
party after the Closing Date and (ii) Seller shall honor and perform the
administrative obligation of processing and issuing chargeback claims and
related administrative service fees applicable to the Products sold by Buyer
after Closing under and pursuant to the Multi-Product Contracts, both until such
time as Seller has terminated each such Multi-Product Contract. Buyer shall be
entitled to all proceeds of sales of Products made pursuant to the Multi-Product
Contracts after the Closing Date. Seller agrees that after the date hereof it
will not take any action with respect to any Multi-Product Contract that would
extend the term of such Multi-Product Contract with respect to the Products,
fail to take any action with respect to any Multi-Product Contract that would
terminate such Multi-Product Contract with respect to the Products, create or
agree to any additional obligations with respect to the Products, including
entering into any new Multi-Product Contracts that include the sale of Product,
or otherwise adversely affect Buyer, without the prior written consent of Buyer,
although Seller may enter into separate agreements with such third parties that
do not contain any provisions relating to the Products.
     Section 8.07. Bulk Transfer Laws. Buyer hereby waives compliance by Seller
with the provisions of any so-called “bulk transfer law” of any jurisdiction in
connection with the sale of the Purchased Assets to Buyer.
     Section 8.08. Further Assurances.
          (a) On and after the Closing Date, Seller shall, from time to time, at
the request of Buyer, execute and deliver, or cause to be executed and
delivered, such other instruments of conveyance and transfer and take such other
actions as Buyer may reasonably request, in order to more effectively consummate
the transactions contemplated hereby and in the Related Agreements and to vest
in Buyer good and marketable title to the Purchased Assets (including assistance
in the collection or reduction to possession of any of the Purchased Assets).
Without limiting the generality of the foregoing, Seller agrees that, in the
event it transfers any technology or intellectual property related to the
Products, it will, as a condition to any such transfer, obtain the agreement
from any such transferee that such transferee will not import or otherwise sell
or transfer any products based on or containing such technology or intellectual
property.
          (b) On and after the Closing Date, Buyer shall, from time to time, at
the request of Seller, take such actions as Seller may reasonably request, in
order to more effectively consummate the transactions contemplated hereby and in
the Related Agreements, including Buyer’s assumption of the Assumed Liabilities
to the limited extent provided herein.
     Section 8.09. No Solicitation. Seller and its Affiliates, officers,
directors, representatives shall immediately cease any discussions or
negotiations with any parties with respect to any Third

28



--------------------------------------------------------------------------------



 



Party Acquisition Proposal. Seller also agrees promptly to request each person
that has heretofore executed a confidentiality agreement in connection with its
consideration of acquiring (whether by merger, acquisition of stock or assets or
otherwise) all or part of the Purchased Assets, if any, to return all
confidential information heretofore furnished to such person by or on behalf of
Seller and, if requested by Buyer, to enforce such person’s obligation to do so.
Neither Seller nor its Affiliates shall, and neither Seller nor its Affiliates
shall authorize or permit any of their respective officers, directors or
representatives to, directly or indirectly, encourage, solicit, participate in,
continue, or initiate discussions or negotiations with or provide any
information to or enter into any agreement with any person or group (other than
Buyer or any designees of Buyer) concerning any Third Party Acquisition
Proposal.
     Section 8.10. Insurance. For a period of three (3) years following the
Closing, Seller will maintain insurance policies covering the conduct of the
Business prior to the Closing, including but not limited to product liability
insurance relating to the Products sold by Seller (collectively, the “Seller
Insurance Policies”), which are of the type and in amounts customarily carried
by Persons conducting businesses similar to the Business, or Seller will put in
place substantially equivalent “tail” coverage and maintain it for at least
three (3) years following the Closing.
     Section 8.11. Post-Closing Assistance. Following Closing, Seller shall
forward all inquiries regarding purchasing the Products from current or
potential customers of the Business that it receives to the Buyer and provide
such third parties with the names and contact information of Buyer customer
representatives provided to Seller by Buyer at or following the Closing. Seller
shall provide reasonable assistance to Buyer in alerting current or potential
customers of the Business of the change in Product provider, including issuance
of written notices to current customers, and FDA informing them of the change.
     Section 8.12. Special Obligation Regarding Materiality Qualifications.
Certain of the representations and warranties of the parties contained in
Articles Six and Seven of this Agreement are qualified by references such as
“Material Adverse Effect,” “Buyer Adverse Effect” or other materiality
limitations. It is the specific intent of the parties that such provisions shall
not affect the obligations of the parties with respect to the representations
and warranties. Therefore, Seller covenants and agrees that if a representation
or warranty of Seller would have been a misrepresentation or false or would have
been breached or in breach by an event, circumstance, occurrence or state of
facts if the representation or warranty had not been qualified by the
materiality reference, then Buyer and the Buyer Indemnitees shall be entitled to
indemnity under Section 11.02(a) hereof as fully and completely as if the
materiality qualifier were not included in the representation. Similarly, Buyer
covenants and agrees that if a representation or warranty of Buyer would have
been a misrepresentation or false or would have been breached by an event,
circumstance, occurrence or state of facts if the representation or warranty had
not been qualified by the materiality reference, then Seller and the Seller
Indemnitees shall be entitled to indemnity under Section 11.02(b) hereof as
fully and completely as if the materiality qualifier were not included in the
representation.

29



--------------------------------------------------------------------------------



 



ARTICLE IX
CONDITIONS TO THE OBLIGATIONS OF SELLER FOR THE CLOSING
     The obligation of Seller to effect the Closing is subject to the
satisfaction (or waiver by Seller), at or before the Closing, of each of the
following conditions:
     Section 9.01. Representations, Warranties and Covenants. Each
representation and warranty of Buyer contained in this Agreement or any Related
Agreement (i) which is not qualified by Buyer Adverse Effect shall be true and
correct except as will not have a Buyer Adverse Effect and (ii) which is
qualified by Buyer Adverse Effect shall be true in all respects, in each case on
and as of the Closing Date as though given on and as of such date (or, in the
case of each representation and warranty which expressly speaks as of an earlier
date, as of the earlier date as of which such representation and warranty
speaks), and Buyer shall have performed in all material respects all agreements
and covenants required by this Agreement or any Related Agreement to be
performed by it prior to or on the Closing Date, and Seller shall have received
a certificate to such effect dated the Closing Date and executed by a duly
authorized officer of Buyer. (The foregoing language in this paragraph modifying
representations, warranties or obligations for purposes of Closing by reference
to “Buyer Adverse Effect” or “in all material respects” shall be solely with
respect to satisfaction of the conditions to Closing and shall not in any
respect modify the underlying representations, warranties or covenants or the
rights of Seller with respect thereto, such that even if the Closing occurs,
Seller shall retain all rights to seek indemnification or other equitable
remedies relating to or resulting from the failure of such representations or
warranties as unmodified to be true and accurate or such obligation as
unmodified to be fully performed.)
     Section 9.02. No Actions or Proceedings. No Orders prohibiting the
transactions contemplated by this Agreement or the Related Agreements shall have
been instituted and not settled or otherwise terminated. No Law shall have been
enacted, entered, promulgated or enforced by any Governmental or Regulatory
Authority that is in effect and has the effect of making the purchase and sale
of the Purchased Assets illegal or otherwise prohibiting the consummation of
such purchase and sale or the other transactions contemplated by this Agreement
or the Related Agreements.
     Section 9.03. Consents. All Buyer Governmental Consents and Buyer Third
Party Consents shall have been obtained or made, as the case may be.
     Section 9.04. Related Agreements and Nastech Clarification Amendment. The
other parties thereto shall have executed and delivered to Seller all of the
Related Agreements. Nastech shall have executed and delivered to Buyer that
certain agreement to be entered into effective as of the date hereof between
Nastech and Buyer for the purposes of clarification and modifications of certain
terms of the Nastech Agreement and the Nastech Supply Agreement, executed by
Nastech (the “Nastech Clarification Agreement”).

30



--------------------------------------------------------------------------------



 



ARTICLE X
CONDITIONS TO THE OBLIGATIONS OF BUYER FOR THE CLOSING
     The obligation of Buyer to effect the Closing is subject to the
satisfaction (or waiver by Buyer), at or before the Closing, of each of the
following conditions:
     Section 10.01. Representations, Warranties and Covenants. Each
representation and warranty of Seller contained in this Agreement or any Related
Agreement (i) which is not qualified by Material Adverse Effect shall be true
and correct except as will not have a Material Adverse Effect and (ii) which is
qualified by Material Adverse Effect shall be true in all respects, in each case
on and as of the Closing Date as though given on and as of such date (or, in the
case of each representation and warranty which expressly speaks as of an earlier
date, as of the earlier date as of which such representation and warranty
speaks), and Seller shall have performed in all material respects all agreements
and covenants required by this Agreement or any Related Agreement to be
performed by it prior to or on the Closing Date, and Buyer shall have received a
certificate to such effect dated the Closing Date and executed by a duly
authorized officer of Seller. (The foregoing language in this paragraph
modifying representations, warranties or obligations for purposes of Closing by
reference to “Material Adverse Effect” or “in all material respects” shall be
solely with respect to satisfaction of the conditions to Closing and shall not
in any respect modify the underlying representations, warranties or covenants or
the rights of Buyer with respect thereto, such that even if the Closing occurs,
Buyer shall retain all rights to seek indemnification or other equitable
remedies relating to or resulting from the failure of such representations or
warranties as unmodified to be true and accurate or such obligation as
unmodified to be fully performed.)
     Section 10.02. No Actions or Proceedings. No Orders prohibiting the
transactions contemplated by this Agreement or the Related Agreements shall have
been instituted and not settled or otherwise terminated. No Law shall have been
enacted, entered, promulgated or enforced by any Governmental or Regulatory
Authority that is in effect and has the effect of making the purchase and sale
of the Purchased Assets illegal or otherwise prohibiting the consummation of
such purchase and sale or the other transactions contemplated by this Agreement
or the Related Agreements.
     Section 10.03. Consents. All Seller Governmental Consents and Seller Third
Party Consents shall have been obtained or made, as the case may be.
     Section 10.04. Related Agreements. The other parties thereto shall have
executed and delivered to Buyer all of the Related Agreements.
     Section 10.05. Absence of Material Adverse Effects. There shall have been
no change in the Business, financial condition, or results of operations of the
Seller since December 31, 2004, which has had a Material Adverse Effect or
reasonably could be expected to have a Material Adverse Effect.
ARTICLE XI
INDEMNIFICATION
     Section 11.01. Survival of Representations, Warranties, Covenants, Etc. The
representations and warranties and covenants and agreements of Seller or Buyer
contained in this Agreement shall survive Closing and terminate 18 months
following the Closing Date (except for (i) the

31



--------------------------------------------------------------------------------



 



representations and warranties contained in Sections 6.07(c) and 6.10, all of
which shall survive for a period of four (4) years from Closing, (ii) the
representations and warranties contained in Sections 6.01, 6.06, 6.07(a),
6.07(b), 6.09, 7.01 and 7.02, all of which shall survive until expiration of the
applicable statute of limitations, (iii) the representations and warranties
contained in Sections 6.02 and 6.05(b) shall survive without limitation,
irrespective of the time following Closing that elapses before a claim may
arise, and (iv) the obligations undertaken in the covenants contained herein
which by their terms provide for a longer period of time (such as Section 2.04),
which covenants shall survive for the respective periods provided in this
Agreement). So long as an Indemnified Party gives an Indemnification Claim
Notice for such a claim on or before the applicable expiration date, such
Indemnified Party shall be entitled to pursue its rights to indemnification with
respect to such claim.
     Section 11.02. Indemnification.
          (a) By Seller. Subject to Sections 11.01 and 11.03, from and after the
Closing, Seller shall indemnify, reimburse, defend and hold harmless Buyer, its
Affiliates and owners (other than any of its members and lenders in their
capacities as such) and their respective officers, directors, employees, agents,
successors and assigns (collectively, the “Buyer Indemnitees”) from and against
any and all losses, damages, fines, penalties, judgments, lawsuits,
deficiencies, claims, expenses, and out-of-pocket costs, (including reasonable
fees and disbursements of attorneys and other professionals, including
third-party consultants and, to the extent allowable at Law, medical monitoring
costs and expenses) of every kind and nature (collectively, “Damages”) incurred
in connection with, arising out of, resulting from or incident to (i) any breach
of a representation or warranty of Seller made in this Agreement or any Related
Agreement, (ii) any breach of any covenant or agreement of Seller in this
Agreement or any Related Agreement, (iii) any Excluded Liabilities, and (iv) the
conduct of the Business and/or the use of the Purchased Assets prior to the
Closing. For purposes of determining whether a representation or warranty of
Seller has been breached, and the amount of any Damages attributable to any such
breach, such determinations shall be made without giving any effect to any
materiality qualifications in the representations and warranties including
without limitation references to “Material Adverse Effect” or “in all material
respects,” and all such materiality qualifications shall be disregarded. In
other words, it is the specific and expressed intent of the parties that if a
representation or warranty of Seller contained in this Agreement that is
modified by Material Adverse Effect or words of similar effect would have been
untrue or breached by or due to an occurrence, event or circumstance if such
representation or warranty were not so qualified, then because all such
materiality qualifications are disregarded for purposes of indemnification, the
representation or warranty shall be deem to have been breached and Buyer shall
be entitled to indemnification pursuant to this Section 11.02(a). For purposes
of clarification, the modification of Affiliates and owners contained in the
parenthetical on the second and third line of this Section 11.02(a) is intended
to provide that the indemnification hereunder are not intended to extend to
claims by a member or lender of Buyer for indirect damages resulting from
Damages incurred by Buyer due to a misrepresentation or breach by Seller to the
extent that such member or lender is affected solely because of their investment
in or loan to the Buyer (such as diminished value of the member’s investment in
Buyer or a higher risk of collection of a loan for the lender, respectively)
because these items are the subject of indemnification of Buyer by Seller
hereunder; provided however, the members or lenders of Buyer shall be entitled
to indemnification hereunder for Damages they directly incur due to a
misrepresentation or breach by Seller (such as being named in a Third Party
Claim).

32



--------------------------------------------------------------------------------



 



          (b) By Buyer. Subject to Sections 11.01 and 11.03, from and after the
Closing, Buyer shall indemnify, reimburse, defend and hold harmless Seller, its
Affiliates and owners (other than any of its shareholders and lenders in their
capacities as such) and their respective officers, directors, employees, agents,
successors and assigns (collectively, the “Seller Indemnitees”) from and against
any and all Damages incurred in connection with, arising out of, resulting from
or incident to (i) any breach of a representation or warranty of Buyer made in
this Agreement or any Related Agreement, (ii) any breach of any covenant or
agreement of Buyer in this Agreement or any Related Agreement, (iii) any Assumed
Liabilities, and (iv) the conduct of the Business and/or the use of the
Purchased Assets by Buyer or its successors and assigns after the Closing,
unless such conduct or use, or the matter giving rise to the claim, relates to a
breach of a representation, warranty or covenant of Seller hereunder or is
subject to indemnification by Seller under Section 11.02(a) (or would be subject
but for the expiration of indemnities under Section 11.01 or the effect of the
Buyer Deductible or the Buyer Cap). For purposes of determining whether a
representation or warranty of Buyer has been breached, and the amount of any
Damages attributable to any such breach, such determinations shall be made
without giving any effect to any materiality qualifications in the
representations and warranties including without limitation references to “Buyer
Adverse Effect” or “in all material respects,” and all such materiality
qualifications shall be disregarded. In other words, it is the specific and
expressed intent of the parties that if a representation or warranty of Buyer
contained in this Agreement that is modified by Buyer Adverse Effect or words of
similar effect would have been breached by or due to an occurrence, event or
circumstance if such representation or warranty were not so qualified, then
because all such materiality qualifications are disregarded, the representation
or warranty shall be deemed to have been breached and Seller shall be entitled
to indemnification pursuant to this Section 11.02(b). For purposes of
clarification, the modification of Affiliates and owners contained in the
parenthetical on the second and third line of this Section 11.02(b) is intended
to provide that the indemnification hereunder are not intended to extend to
claims by a member or lender of Seller for indirect damages resulting from
Damages incurred by Buyer due to a misrepresentation or breach by Buyer to the
extent that such shareholder or lender is affected solely because of their
investment in or loan to the Seller (such as diminished value of the
shareholder’s investment in Buyer or a higher risk of collection of a loan for
the lender, respectively) because these items are the subject of indemnification
of Seller by Buyer hereunder; provided however, the members or lenders of Seller
shall be entitled to indemnification hereunder for Damages they directly incur
due to a misrepresentation or breach by Buyer (such as being named in a Third
Party Claim).
          (c) Procedure for Claims. The indemnified party shall give the
indemnifying party prompt written Notice (an “Indemnification Claim Notice”) of
any Damages or with respect to which such indemnified party intends to base a
request for indemnification under Section 11.02(a) or Section 11.02(b). Failure
to promptly give any such Indemnification Claim Notice shall not constitute a
waiver of any right to indemnification or reduce in any way the indemnification
available hereunder, except to the extent such failure to notify directly
increases the amount to be indemnified hereunder. Each Indemnification Claim
Notice must contain a description of the claim and the nature and amount of such
Damages (to the extent that the nature and amount of such Damages are known at
such time). The indemnified party shall furnish promptly to the indemnifying
party copies of all papers and official documents received in respect of any
Damages. All indemnification claims in respect of a party, its Affiliates or
their respective directors, officers, employees and agents (collectively, the
“Indemnitees” and each an “Indemnitee”) shall be made solely by such party (or
their respective counsel) to this Agreement (the “Indemnified Party”).

33



--------------------------------------------------------------------------------



 



          (d) Third Party Claims. The obligations of an indemnifying party under
this Section 11.02 with respect to Damages arising from claims of any third
party that are subject to indemnification as provided for in Section 11.02(a) or
Section 11.02(b) (a “Third Party Claim”) shall be governed by and be contingent
upon the following additional terms and conditions:
               (i) At its option, the indemnifying party may assume the defense
of any Third Party Claim by giving written Notice to the Indemnified Party
within thirty (30) days after the indemnifying party’s receipt of an
Indemnification Claim Notice. The assumption of the defense of a Third Party
Claim by the indemnifying party shall be construed as an acknowledgment that the
indemnifying party is liable to indemnify any Indemnitee in respect of the Third
Party Claim, and it shall constitute a waiver by the indemnifying party of any
defenses it may assert against any Indemnitee’s claim for indemnification. If
the indemnifying party disputes liability for the indemnification it may not
assume control of the litigation; however, it may nonetheless employ counsel of
its own at its own expense and participate in the defense of the Third Party
Claim; provided however, all final decisions regarding the Third Party Claim
shall be made by the party subject to the Third Party Claim. Upon assuming the
defense of a Third Party Claim, the indemnifying party may appoint as lead
counsel in the defense of the Third Party Claim any legal counsel reasonably
selected by the indemnifying party; provided, however, that in the event that a
conflict of interest arises between the indemnifying party and the Indemnified
Party such that such legal counsel cannot represent both the indemnifying party
and the Indemnified Party, the Indemnified Party may retain its own legal
counsel at the expense of the indemnifying party, and the indemnifying party and
its counsel shall cooperate with the Indemnified Party and its counsel as may be
reasonably requested. In the event the indemnifying party assumes the defense of
a Third Party Claim, the Indemnified Party shall promptly deliver to the
indemnifying party all original notices and documents (including court papers)
received by any Indemnitee in connection with the Third Party Claim. Except as
set forth above, should the indemnifying party assume the defense of a Third
Party Claim, the indemnifying party shall not be liable to the Indemnified Party
or any other Indemnitee for any legal expenses subsequently incurred by such
Indemnified Party or other Indemnitee in connection with the analysis, defense
or settlement of the Third Party Claim. Notwithstanding the foregoing, if the
Third Party Claim alleges any criminal conduct or any other allegation that if
consented to or determined adversely will adversely affect the Indemnified Party
(including without limitation, the Business or the Products), seeks damages in
excess of the Cap Amount below, or seeks any form of injunctive relief against
the Indemnified Party, the Indemnified Party shall control the litigation if it
chooses, and in any event, no settlement of the Third Party Claim may include
any admission of wrongdoing or accept any curtailment of the Business or
otherwise affect Buyer’s rights with respect to the Product or the development
or commercialization thereof, or otherwise affect the business or assets of
Buyer without its written consent. In any of the circumstances referred to in
the immediately preceding sentence, the reasonable legal fees and costs of the
Indemnified Party in such event shall be included in the computation of Damages
subject to indemnity hereunder.
               (ii) Without limiting Section 11.02(d)(i), any Indemnitee shall
be entitled to participate in, but not control, the defense of such Third Party
Claim and to employ counsel of its choice for such purpose; provided, however,
that such employment shall be at the Indemnitee’s own expense, except as
provided in Section 11.02(d)(i), unless (A) the employment thereof has been
specifically authorized by the indemnifying party in writing, or (B) the
indemnifying party has failed to assume the defense and employ counsel in
accordance with Section 11.02(d)(i) (in which case the Indemnified Party shall
control the defense).

34



--------------------------------------------------------------------------------



 



               (iii) With respect to any Damages relating solely to the payment
of money damages in connection with a Third Party Claim and that will not result
in the Indemnitee’s or the Indemnified Party’s becoming subject to injunctive or
other relief or otherwise adversely affect the business or reputation of the
Indemnitee or the Indemnified Party in any manner, and as to which the
indemnifying party shall have acknowledged in writing the obligation to
indemnify the Indemnitee hereunder, the indemnifying party shall have the sole
right to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Damages, on such terms as the indemnifying party, in
its sole discretion, shall deem appropriate, provided that, as a result of or in
connection with any such settlement each Indemnitee or Indemnified Party shall
receive a full release with respect to such claim. With respect to all other
Damages in connection with Third Party Claims, where the indemnifying party has
assumed the defense of the Third Party Claim in accordance with
Section 11.02(d)(i), the indemnifying party shall have authority to consent to
the entry of any judgment, enter into any settlement or otherwise dispose of
such Damages; provided, however, that it obtains the prior written consent of
the Indemnified Party (which consent shall not be unreasonably withheld, delayed
or conditioned). The indemnifying party shall not be liable for any settlement
or other disposition of Damages by an Indemnitee or Indemnified Party that is
reached without the written consent of the indemnifying party; provided however,
if the indemnifying party refuses to consent to such settlement or other
disposition of Damages and there is ultimately a judicial determination of other
disposition of the matter resulting in higher Damages, the indemnifying party
shall be liable for such additional Damages without regard to the Cap Amount
defined below. Regardless of whether the indemnifying party chooses to defend or
prosecute any Third Party Claim, no Indemnitee or Indemnified Party shall admit
any liability with respect to, or settle, compromise or discharge, any Third
Party Claim without the prior written consent of the indemnifying party; subject
to the proviso in the immediately preceding sentence.
               (iv) Regardless of whether the indemnifying party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party and each
indemnifying party shall, and shall cause each other Indemnitee or Affiliate of
any such indemnifying party, as applicable, to, cooperate in the defense or
prosecution thereof and shall furnish such records, information and testimony,
provide such witnesses and attend such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested in connection
therewith. Such cooperation shall include access during normal business hours
afforded to the indemnifying party or Indemnified Party, as applicable, to, and
reasonable retention by each such Person of, records and information that are
reasonably relevant to such Third Party Claim, and making each such Person and
other employees and agents available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder, and
the indemnifying party shall reimburse each such Person for all its reasonable
out-of-pocket expenses in connection therewith.
     Section 11.03. Limitations.
          (a) In no event shall Seller be liable for any Damages pursuant to a
claim based upon a representation or warranty or covenant or agreement pursuant
to Section 11.02(a) (“Buyer Eligible Claim”), (i) unless and until the aggregate
amount of all Buyer Eligible Claims exceeds of $350,000 (the “Buyer
Deductible”), in which case Seller shall be liable only for Damages in excess of
the Buyer Deductible, and then (ii) not for any amount in excess of the
aggregate of the Consideration paid and the Assumed Liabilities assumed by Buyer
under Section 4.01 (the “Buyer Cap Amount”) for all Buyer Eligible Claims made
under Section 11.02(a), in the aggregate. For purposes of determining the Buyer
Cap Amount, the term Assumed Liabilities as used in this Section 11.03 shall
exclude the Nastech Payment, unless, and until, Buyer has paid the Nastech
Payment.

35



--------------------------------------------------------------------------------



 



Notwithstanding any other provision hereof, the Buyer Deductible and the Buyer
Cap Amount shall not apply to breaches of the following Sections by Seller:
2.04, 6.01, 6.02, 6.06, 6.07, 6.13, or to claims under Sections 11.02(a)(ii) and
11.02(a)(iii). With respect to claims relating to breaches of the
representations and warranties contained in Sections 6.02 and 6.05(b), (i) there
expressly shall be no limitations or reductions of any nature whether pursuant
to this Section 11.03(a), 11.03(c), 11.03(d), the last sentence of
Section 11.02(a), or otherwise and all of such limitations shall be deemed
inapplicable and (ii) irrespective of any provisions of Section 11.02(d) that
may limit or restrict Buyer’s entitlement to separate counsel or to
indemnification for all legal costs, the Buyer shall be entitled to full
indemnification of all Damages and all other losses of any nature and costs of
legal fees and other costs and expenses in any respect relating to a breach or
alleged breach of the representations and warranties of Seller set forth in
Sections 6.02 and 6.05(b).
          (b) In no event shall Buyer be liable for any Damages pursuant to a
claim based upon a representation or warranty or covenant or agreement pursuant
to Section 11.02(b) (“Seller Eligible Claim”), (i) unless and until the
aggregate amount of all Seller Eligible Claims exceeds of $350,000 (the “Seller
Deductible”), in which case Buyer shall be liable only for Damages in excess of
the Seller Deductible, and then (ii) not for any amount in excess of $1,500,000
(the “Seller Cap Amount”) for all Eligible Claims made under Section 11.02(b),
in the aggregate. Notwithstanding any other provision hereof, the Seller
Deductible and the Seller Cap Amount shall not apply to breaches of the
following Sections by Buyer: 7.01, 7.02 and 7.06, or to claims under Sections
11.02(b)(ii), 11.02(b)(iii) and 11.02(b)(iv) (except that claims under
Section 11.02(b)(iv) for attorneys’ fees and related litigation costs shall be
subject to the Seller Cap Amount).
          (c) The amount of any Damages for which indemnification is provided
under this Article XI shall be net of any amounts recovered by the Indemnified
Party under insurance policies with respect to such Damages, after giving effect
to any premium adjustments related to such Damages, provided that an Indemnified
Party shall have no obligation to seek recovery under any insurance policies
prior to seeking recovery from the indemnifying party. For purposes of
clarification, in the event there is a reduction in Damages payable hereunder by
a party due to an insurance recovery, the amount of the insurance recovery that
will be used to reduce the Damages claim shall be offset by the increase in
insurance premiums due to the incurrence of the insurance claim. If there is no
reduction of the amount of Damages payable because there is either no insurance
recovery or the recovery must be repaid from the Damages paid pursuant to this
Article 11, then Damages shall not be increased by any increase in insurance
premiums relating to the event or occurrence that gave rise to the Damages
claim.
          (d) Buyer and Seller agree that the sole and exclusive remedy for
money damages for any matters relating to this Agreement, the Related Agreements
and any certificate or instrument delivered pursuant hereto or thereto shall be
the rights to indemnification set forth in this Article XI; provided however,
each party shall be entitled to seek such injunctive or other non-monetary
equitable relief as may be appropriate with respect to breaches of covenants
contained herein.
     Section 11.04. Indemnification Payments Made to Buyer. Any payments
required of Seller to Buyer pursuant to the terms of this Agreement (whether for
indemnification or otherwise) shall be paid into the Buyer’s bank account
maintained under a control account structure with its primary lender Fortress
Credit Corp. The Buyer and Fortress Credit Corp. shall by joint instruction to
Seller provide the relevant account information for wire transfer or other
delivery of such payments and

36



--------------------------------------------------------------------------------



 



keep such account information up to date as appropriate following the closing,
or by joint instruction provide notice to Seller that this Section 11.04 is no
longer applicable.
ARTICLE XII
TERMINATION AND ABANDONMENT
     Section 12.01. Methods of Termination. Prior to the Closing, the
transactions contemplated herein may be terminated and/or abandoned at any time:
          (a) by mutual written agreement of Seller and Buyer;
          (b) by Seller if the Closing shall not have occurred by December 31,
2005 (the “Termination Date”); provided, however, that the right to terminate
this Agreement pursuant to this Section 12.01(b) shall not be available to
Seller if its failure to perform any of its obligations under this Agreement or
any Related Agreement results in the failure of the Closing to occur by such
time;
          (c) by Buyer if the Closing shall not have occurred by the Termination
Date; provided, however, that the right to terminate this Agreement pursuant to
this Section 12.01(c) shall not be available to Buyer if its failure to perform
in all material respects any of its obligations under this Agreement or any
Related Agreement results in the failure of the Closing to occur by such time;
          (d) by either Seller or Buyer if there shall be in effect any Law that
prohibits the Closing or if the Closing would violate any non-appealable Order;
          (e) by either Seller or Buyer if any of the conditions to their
obligations to Close pursuant to Articles VIII or IX, respectively, are not met
or waived on or before the Termination Date; or
          (f) by either Seller or Buyer if the other party has breached any
material obligation (including but not limited to a breach of representation or
warranty herein) hereunder that remains uncured for a period of thirty (30) days
following the delivery of Notice to the breaching party, unless such breach is
not capable of cure, in which event the non-breaching party may terminate
immediately.
          (g) by Buyer if Seller shall have willfully and materially breached
its obligations under Section 8.11.
     Section 12.02. Procedure upon Termination. In the event of termination and
abandonment pursuant to Section 12.01, written Notice thereof shall forthwith be
given to the other party, and the transactions contemplated by this Agreement
shall be terminated and abandoned, without further action by the parties hereto.
If the transactions contemplated by this Agreement are terminated and/or
abandoned as provided herein:
          (a) each party, if requested, will redeliver all documents, work
papers and other material of the other party and its Affiliates relating to the
transactions contemplated hereby, whether so obtained before or after the
execution hereof, to the party furnishing the same; and
          (b) no party hereto and none of its directors, officers, stockholders,
Affiliates or Controlling Persons shall have any further liability or obligation
to any other party to this Agreement,

37



--------------------------------------------------------------------------------



 



except that nothing in this Section 12.02 shall prejudice any rights, claims, or
causes of action that may have accrued hereunder or with respect hereto prior to
the date of such termination, including for breach of this Agreement (whether
based upon the termination or otherwise).
     Section 12.03. Specific Performance. The parties acknowledge that the
transactions contemplated hereby are unique and specifically identifiable.
Accordingly, the parties further agree and stipulate that, if the Closing does
not occur because of the willful failure of Seller, on the one hand, or Buyer,
on the other hand, to perform their respective obligations hereunder,
(a) monetary damages and any other remedy at law will not be adequate, (b) the
non-defaulting party shall be entitled to specific performance as the remedy for
such breach, (c) each party agrees to waive any objection to the remedy of
specific performance, (d) each party agrees that the granting of specific
performance by any court will not be deemed to be harsh or oppressive to the
party who is ordered specifically to perform its obligations under this
Agreement and (e) in connection with any action for specific performance, the
prevailing party shall be entitled to reasonable attorneys’ fees and other costs
of prosecuting or defending such action. The right to seek specific performance
hereunder shall not preclude any party to seek any other remedy at law or in
equity.
ARTICLE XIII
MISCELLANEOUS
     Section 13.01. Notices. All Notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
(a) delivered personally against written receipt, (b) delivered by facsimile
transmission with answer back confirmation, (c) mailed, postage prepaid by
certified or registered mail, return receipt requested, or (d) delivered by
nationally recognized overnight courier that maintains records of delivery, in
each case to the parties at the following addresses or facsimile numbers:
     If to Buyer to:
QOL Medical LLC
516-D River Highway, #158
Mooresville, North Carolina 28117-6830
Attention: Trevor Blake, CEO
     With a copy to:
William Bryant, Esq.
325 Five Acre Road
Alpharetta, Georgia 30004
678-366-9382
Facsimile: 678-366-9381

38



--------------------------------------------------------------------------------



 



     If to Seller to:
Questcor Pharmaceuticals, Inc.
3260 Whipple Road
Union City, CA 94587
Facsimile: (510) 400-0710
Attention: Steve Cartt
     With a copy to:
Stradling Yocca Carlson & Rauth
660 Newport Center Drive, Suite 1600
Newport Beach, CA 92660
Facsimile: (949) 725-4100
Attention: Michael H. Mulroy, Esq.
All such Notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 13.01, be deemed given
upon receipt, (ii) if delivered by facsimile to the facsimile number as provided
in this Section 13.01, be deemed given upon receipt by the sender of the answer
back confirmation and (iii) if delivered by mail in the manner described above
or by overnight courier to the address as provided in this Section 13.01, be
deemed given upon receipt (in each case regardless of whether such Notice,
request or other communication is received by any other Person to whom a copy of
such Notice, request or other communication is to be delivered pursuant to this
Section 13.01). Any party from time to time may change its address, facsimile
number or other information for the purpose of Notices to that party by giving
Notice specifying such change to the other parties hereto in accordance with the
terms of this Section 13.01.
     Section 13.02. Entire Agreement. This Agreement, the Related Agreements
(and all Exhibits and Schedules attached hereto and all other documents
delivered in connection herewith) supersede all prior discussions and agreements
among the parties with respect to the subject matter hereof and contain the sole
and entire agreement among the parties hereto with respect to the subject matter
hereof (except as otherwise set forth in Section 8.04(c)).
     Section 13.03. Waiver. Any term or condition of this Agreement may be
waived at any time by the party that is entitled to the benefit thereof, but no
such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the party waiving such term or condition. No waiver
by any party hereto of any term or condition of this Agreement, in any one or
more instances, shall be deemed to be or construed as a waiver of the same or
any other term or condition of this Agreement on any future occasion. All
remedies, either under this Agreement or by law or otherwise afforded, will be
cumulative and not in the alternative.
     Section 13.04. Amendment. This Agreement may be amended, supplemented or
modified only by a written instrument duly executed by each party hereto.
     Section 13.05. Third Party Beneficiaries. The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and their
respective successors or permitted assigns and it is not the intention of the
parties to confer third party beneficiary rights upon any other Person, except
as achieved through the indemnification clause set forth in Section 11.02.

39



--------------------------------------------------------------------------------



 



     Section 13.06. Assignment; Binding Effect. Neither this Agreement nor any
right, interest or obligation hereunder may be assigned by any party hereto
without the prior written consent of the other party hereto and any attempt to
do so will be void, except that an Indemnified Party under Article XI may assign
any of its rights, benefits or obligations hereunder, by operation of law or
otherwise, (a) to any of its Affiliates, provided such Indemnified Party
continues to be responsible for all of its obligations hereunder, (b) to a
Person that (i) purchases all or substantially all of the assets being conveyed
hereunder or (ii) merges with Buyer or the Indemnified Party or (c) to the
lenders of Buyer and its successors or assigns. This Agreement is binding upon,
inures to the benefit of and is enforceable by the parties hereto and their
respective successors and permitted assigns.
     Section 13.07. Headings. The headings used in this Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof.
     Section 13.08. Severability. If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (i) such provision will be fully
severable, (ii) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(iii) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom, and (iv) in lieu of such illegal,
invalid or unenforceable provision, there will be added automatically as a part
of this Agreement a legal, valid and enforceable provision as similar to the
terms of such illegal, invalid or unenforceable provision as may be possible and
reasonably acceptable to the parties herein.
     Section 13.09. Governing Law; Venue. This Agreement shall be deemed to be
made in and in all respects shall be interpreted, construed and governed by and
in accordance with the law of the state of California without regard to the
conflict of applicable law principles thereof. Each of the parties hereto
irrevocably and unconditionally submits to the exclusive jurisdiction of the
Superior Court for the State of California, County of Alameda and the United
States District Court for the Northern District of California, for the purposes
of any suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby (and each agrees that no such action, suit or
proceeding relating to this Agreement shall be brought by it or any of its
Affiliates except in such courts). Each of the parties hereto further agrees
that, to the fullest extent permitted by applicable Law, service of any process,
summons, notice or document by U.S. registered mail to such person’s respective
address set forth above shall be effective service of process for any action,
suit or proceeding with respect to any matters to which it has submitted to
jurisdiction as set forth above in the immediately preceding sentence. Each of
the parties hereto irrevocably and unconditionally waives (and agrees not to
plead or claim) any objection to the laying of venue of any action, suit or
proceeding arising out of this Agreement or the transactions contemplated hereby
in such courts, or that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.
     Section 13.10. Equitable Relief. The parties agree that irreparable damage
would occur and that the parties would not have any adequate remedy at law in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions (or similar equitable relief) to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement in the
Superior Court for the State of California, County of

40



--------------------------------------------------------------------------------



 



Alameda and the United States District Court for the Northern District of
California, this being in addition to any other remedy to which they are
entitled at law or in equity
     Section 13.11. Expenses. Except as otherwise provided in this Agreement or
the Related Agreements, each party hereto shall pay its own expenses and costs
incidental to the preparation of this Agreement and the Related Agreements and
to the consummation of the transactions contemplated hereby and thereby.
Notwithstanding the foregoing, or anything else contained in this Agreement, in
any way limiting Buyer’s right to pursue additional remedies, Seller shall pay
Buyer’s expenses (including attorneys’ fees) in the event Buyer terminates this
Agreement under Section 12.01(f).
     Section 13.12. Counterparts. This Agreement may be executed in any number
of counterparts and by facsimile, each of which will be deemed an original, but
all of which together will constitute one and the same instrument. A facsimile
copy shall be a sufficient proof of signature, without it being necessary to
produce the original copy.
[SIGNATURES ON FOLLOWING PAGE]

41



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
all as of the date first above written.

              QUESTCOR PHARMACEUTICALS, INC.
 
       
 
  By:   /s/ JAMES L. FARES
 
       
 
      James L. Fares
 
      Chief Executive Officer
 
            QOL MEDICAL LLC
 
       
 
  By:   /s/ TREVOR BLAKE
 
       
 
      Name: Trevor Blake
 
      Title: Chief Executive Officer

42